Exhibit 10.2

EXECUTION VERSION

CONSENT AND SIXTH AMENDMENT

TO NOTE PURCHASE AGREEMENT

This CONSENT AND SIXTH AMENDMENT TO NOTE PURCHASE AGREEMENT, dated as of
December 21, 2018 (this “Amendment”) amends that certain Amended and Restated
Note Purchase Agreement, dated as of July 13, 2010 (as amended, restated,
amended and restated or otherwise modified prior to the date hereof, the
“Agreement”), by and among SHARYLAND DISTRIBUTION & TRANSMISSION SERVICES,
L.L.C. (the “Company”) and the holders of the notes issued thereunder
(“Holders”). Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Agreement (as amended by
this Amendment) and the rules of interpretation set forth therein shall apply to
this Amendment.

RECITALS

WHEREAS, the Company and the Holders are parties to the Agreement;

WHEREAS, InfraREIT Partners, LP (“InfraREIT Partners”), a Delaware limited
partnership and an indirect parent of the Company, and InfraREIT, Inc.
(“InfraREIT”), the general partner of InfraREIT Partners, have entered into that
certain Agreement and Plan of Merger (the “Merger Agreement”), with Oncor
Electric Delivery Company LLC (“Oncor”), 1912 Merger Sub LLC (“Merger Sub”) and
Oncor T&D Partners, LP (“Merger Partnership”), pursuant to which the parties
thereto will effect a business combination through (i) a merger of InfraREIT
with and into Merger Sub, with Merger Sub being the surviving entity (the
“InfraREIT Merger”), (ii) a contribution (the “Affiliate Contribution”) by such
surviving entity of a 1% limited partnership interest in InfraREIT Partners to
an affiliate of Oncor, and (iii) immediately following the consummation of the
InfraREIT Merger and the Affiliate Contribution, a merger of Merger Partnership
with and into InfraREIT Partners, with InfraREIT Partners being the surviving
entity (together with the InfraREIT Merger, the “Mergers”), in each case, on the
terms and subject to the conditions set forth in the Merger Agreement;

WHEREAS, concurrently with the execution and delivery of the Merger Agreement,
the Company entered into an Agreement and Plan of Merger (the “Asset Exchange
Agreement”), with Sharyland Utilities, L.P. (“Sharyland”) and Oncor, upon the
terms and subject to the conditions of which, among other things, (i) Sharyland
will allocate to and vest in the Company, and the Company will accept and
assume, through the joint survivor merger of Sharyland and the Company provided
for in the Asset Exchange Agreement (the “SU-SDTS Merger”), the NTX Package (as
defined in the Asset Exchange Agreement) and (ii) the Company will allocate to
and vest in Sharyland, and Sharyland will accept and assume, through the SU-SDTS
Merger, the STX Package (as defined in the Asset Exchange Agreement);

WHEREAS, the Company owns certain real property and other assets that it leases
to Sharyland pursuant to the SU/SDTS Leases (as defined in the Asset Exchange
Agreement);



--------------------------------------------------------------------------------

WHEREAS, concurrently with the execution and delivery of the Asset Exchange
Agreement, InfraREIT, InfraREIT Partners and the Company entered into an Omnibus
Termination Agreement (the “Omnibus Termination Agreement”), with Hunt
Consolidated, Inc., Hunt Transmission Services, L.L.C., Electricity Participant
Partnership, L.L.C. and Hunt Utility Services, LLC (collectively, “Hunt”) and
Sharyland, upon the terms and subject to the conditions of which, among other
things, the Management Agreement (as defined in the Omnibus Termination
Agreement) and the SU/SDTS Leases will be terminated (collectively, the
“Contract Terminations”) in exchange for the payment of the Termination Amount
(as defined in the Omnibus Termination Agreement) effective immediately upon the
Closing (as defined in the Asset Exchange Agreement);

WHEREAS, Sharyland holds limited liability company interests in, and is the
managing member of, the Company;

WHEREAS, pursuant to the Asset Exchange Agreement, immediately prior to the
Effective Time (as defined in the Asset Exchange Agreement), all of Sharyland’s
equity interests in the Company will be cancelled (the “Equity Cancellation”,
including all of its limited liability company interests and related economic
interests in the Company, causing the Company to become a wholly owned, indirect
subsidiary of InfraREIT Partners;

WHEREAS, Sharyland and SU Investment Partners, L.P., a Texas limited partnership
have entered into a Securities Purchase Agreement (the “Securities Purchase
Agreement”) with Sempra Texas Utilities Holdings I, LLC (“Purchaser”) and Sempra
Energy pursuant to which, immediately following the Equity Cancellation, the
SU-SDTS Merger and the Mergers, Purchaser will purchase a 50% limited
partnership interest in Sharyland Holdings L.P., which will own a 100% interest
in Sharyland (together with the Contract Terminations, the Mergers, the SU-SDTS
Merger, the Equity Cancellation and all other transactions contemplated by the
Merger Agreement, the Asset Exchange Agreement and the Securities Purchase
Agreement, collectively, the “Transactions”);

WHEREAS, pursuant to the Agreement (including in particular Section 9.8), the
Company is required to, among other things, maintain in full force and effect
the SU/SDTS Leases and comply with various requirements, restrictions and
limitations relating to the SU/SDTS Leases, Sharyland (as a Qualified Lessee in
respect of the SU/SDTS Leases), the ownership of Sharyland and other related
provisions (the “Subject Provisions”); and

WHEREAS, the Company has requested, and the Holders party hereto have agreed
subject to the terms and conditions hereof to, notwithstanding anything to the
contrary in the Note Documents in connection with the Transactions, amend the
Agreement to remove the Subject Provisions, as more particularly set forth in
Annex A hereto.

NOW THEREFORE, in consideration of the mutual agreement herein contained and
other good and valuable consideration, receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

1. Consent under Agreement. In accordance with Section 17.1 of the Agreement,
the Holders party hereto hereby consent to the Transactions and the execution
and delivery of the documents referenced herein and agree that no breach,
violation, Default or Event of Default shall be deemed to arise, nor shall any
make-whole or mandatory prepayment be due and payable, under the Note Documents
as a result of the Transactions closing on or prior to the Closing Date (as
defined in the Merger Agreement); provided that, the consent contained in this
Section 1 shall only be relied upon for the specific purpose set forth herein
and shall not constitute a custom or course of dealing among the parties hereto,
nor shall it be deemed a consent to or waiver of any other Default or Event of
Default.

 

2



--------------------------------------------------------------------------------

2. Amendments to the Agreement. The Agreement is hereby amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the bold underlined text (indicated textually in the
same manner in the following example: underlined text), as set forth in the
Agreement as attached hereto as Annex A, which amendments shall become effective
upon (a) the execution and delivery of the Closing Certificate (attached hereto
as Exhibit A) by the Company to the Holders (which shall be deemed to occur upon
posting thereof on IntraLinks or similar website to which Holders have access)
and (b) payment by the Company to each holder of Notes its pro rata share of an
aggregate amendment fee for all Notes equal to $892,144.92.

3. Conditions to the Effective Date. This Amendment shall become effective as of
the first date upon which each of the following conditions have been satisfied:

 

  a.

executed counterparts of this Amendment, duly executed by the Company and the
Holders party hereto, shall have been delivered to the Holders party hereto;

 

  b.

the representations and warranties of the Company set forth in Section 4 hereof
are true and correct in all material respects on and as of the date hereof,
except to the extent that such representation or warranty expressly relates to
an earlier date (in which event such representation or warranty was true and
correct in all material respects as of such earlier date);

 

  c.

the fees and expenses of Chapman and Cutler LLP, counsel to the Holders, shall
have been paid by the Company, in connection with the negotiation, preparation,
approval, execution and delivery of this Amendment in accordance with the terms
of the Agreement and to the extent a written invoice with respect thereto (with
related backup documentation) shall have been delivered to the Company at least
2 business days prior thereto; and

 

  d.

each Holder shall have received copies of substantially similar consent and
amendment agreements relating to (i) the Amended and Restated Note Purchase
Agreement dated September 14, 2010 between the Company and the purchasers listed
in Schedule A attached thereto and (ii) the Amended and Restated Note Purchase
Agreement dated July 13, 2010 among Transmission and Distribution Company,
L.L.C, and the purchasers listed in Schedule A attached thereto.

 

3



--------------------------------------------------------------------------------

4. Representations and Warranties of the Company. In order to induce the Holders
party hereto to enter into this Amendment, the Company hereby represents and
warrants that:

 

  a.

The Company has the requisite power and authority to execute, deliver and carry
out the terms and provisions of this Amendment and has taken all necessary
corporate or other organizational action to authorize the execution, delivery
and performance of this Amendment. The Company has duly executed and delivered
this Amendment, and this Amendment (and each Note Document as amended by the
Amendment) constitutes the legal, valid and binding obligation of the Company
enforceable in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

 

  b.

The execution, delivery and performance by the Company of this Amendment do not
and will not (i) contravene, result in any breach of, or constitute a default
under, or result in the creation of any Lien in respect of any property of the
Company under, any indenture, mortgage, deed of trust, loan, purchase or credit
agreement, lease, corporate charter or limited partnership or limited liability
company agreement, or any other agreement or instrument to which the Company is
bound or by which the Company or any of its properties may be bound or affected,
(ii) conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree, or ruling of any court, arbitrator or
Governmental Authority applicable to the Company or (iii) violate any provision
of any statute or other rule or regulation of any Governmental Authority
applicable to the Company, which in the case of any of the foregoing clauses
(i) through (iii), individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

  c.

No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by the Company of this Amendment other than those that
have been made or obtained prior to the date hereof. Upon the occurrence of the
Transactions, the Company will own or possess all governmental and third party
licenses, permits, franchises, authorizations, patents, copyrights, proprietary
software, service marks, trademarks and trade names, or rights thereto, that are
material to the ownership, leasing, operating and maintenance of the System,
including the applicable Certificates of Convenience and Necessity issued by the
Public Utility Commission of Texas without known conflict with the rights of
others.

 

  d.

No Default or Event of Default has occurred and is continuing on the date hereof
or after giving effect to this Amendment.

 

  e.

Following the effectiveness of this Amendment, the consummation of the
Transactions will not result in any breach, violation, Default or Event of
Default under the Note Documents and the resulting termination of REIT status of
InfraREIT will not result in a Material Adverse Effect.

 

4



--------------------------------------------------------------------------------

  f.

This Amendment and the other documents, certificates or other writings delivered
to the Holders by or on behalf of the Company, in connection with this Amendment
and the Transactions, taken as a whole, do not contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein not misleading in light of the circumstance under which they
were made. The projections and pro forma financial information contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of the Company to be reasonable at the time made and on
the date hereof, it being recognized by each Holder that such financial
information as it relates to future events is not to be viewed as fact and that
actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.

 

  g.

The security interests in the Collateral granted to the Collateral Agent (for
the benefit of the Secured Parties) pursuant to the Financing Documents:
(a) constitute as to personal property included in the Collateral and, with
respect to subsequently acquired personal property included in the Collateral,
will constitute, a perfected security interest and Lien under each applicable
Uniform Commercial Code, and (b) are, and, with respect to such subsequently
acquired property, will be, as to Collateral perfected under each applicable
Uniform Commercial Code, superior and prior to the rights of all third Persons
now existing or hereafter arising whether by way of mortgage, lien, security
interests, encumbrance, assignment or otherwise, except for Permitted Liens. All
action as is necessary has been taken to establish and perfect the Collateral
Agent’s rights in and to, and the first lien priority of its Lien on, the
Collateral, including any recording, filing, registration, delivery to the
Collateral Agent, giving of notice or other similar action.

5. Continuing Effect of Financing Documents. Except as expressly set forth
herein, this Amendment shall not constitute an amendment or waiver of any
provision of any Note Document and shall not be construed as an amendment,
waiver or consent to any further or future action on the part of the Company
that would require an amendment, waiver or consent under any Note Document.
Except as expressly amended hereby, the provisions of the Note Documents are and
shall remain in full force and effect. This Amendment shall be deemed a Note
Document for purposes of the Agreement.

6. Fees. In accordance with Section 15.1 of the Agreement, the Company shall pay
the fees, charges and disbursements of special counsel to the Holders in
connection with this Amendment.

7. Counterparts. This Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Company and the Holders party
hereto. Delivery of an executed counterpart of a signature page to this
Amendment by telecopy or electronic transmission shall be effective as the
delivery of a manually executed counterpart of this Amendment.

 

5



--------------------------------------------------------------------------------

8. Severability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

9. Integration. This Amendment and the other Note Documents represent the
agreement of the Company and the Holders with respect to the subject matter
hereof, and there are no promises, undertakings, representations or warranties
by the Company or any Holder relative to the subject matter hereof not expressly
set forth or referred to herein or in the other Note Documents.

10. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

11. Interpretation. The execution and delivery of this Amendment and performance
of the Note Documents shall not, except as expressly provided herein, constitute
a waiver of any provision of, or operate as a waiver of any right, power or
remedy of the Holders under, the Note Documents.

12. Subsidiary Guarantors. Each Subsidiary Guarantor acknowledges that its
consent to this Third Amendment is not required, but each Subsidiary Guarantor
nevertheless hereby agrees and consents to this Amendment and to the documents
and agreements referred to herein. Each Subsidiary Guarantor agrees and
acknowledges that (i) notwithstanding the effectiveness of this Amendment, each
Subsidiary Guaranty (as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time) shall remain in full force
and effect without modification thereto, and (ii) nothing herein shall in any
way limit any of the terms or provisions of each Subsidiary Guaranty executed by
any Subsidiary Guarantor (as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time), all of which are hereby
ratified, confirmed and affirmed in all respects. Each Subsidiary Guarantor
hereby agrees and acknowledges that no other agreement, instrument, consent or
document shall be required to give effect to this section. Each Subsidiary
Guarantor hereby further acknowledges that the Subsidiary Guarantor may from
time to time enter into any further amendments, modifications, terminations
and/or waivers of any provisions of the Agreement without notice to or consent
from any Subsidiary Guarantor and without affecting the validity or
enforceability of any Subsidiary Guaranty (as the same may be amended, amended
and restated, supplemented or otherwise modified from time to time) giving rise
to any reduction, limitation, impairment, discharge or termination of any
Subsidiary Guaranty (as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time).

 

6



--------------------------------------------------------------------------------

[Signatures on Following Pages]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

COMPANY

SHARYLAND DISTRIBUTION &

TRANSMISSION SERVICES, L.L.C.

By:   /s/ Brant Meleski Name:   Brant Meleski Title:  

Senior Vice President and

Chief Financial Officer

Signature Page to Consent and Sixth Amendment to Note Purchase Agreement

(2010 Note Purchase Agreement)



--------------------------------------------------------------------------------

THE PRUDENTIAL INSURANCE COMPANY

OF AMERICA, as a Holder

By:   /s/ Wendy Carlson Name:   Wendy Carlson Title:   Vice President

 

PRUDENTIAL RETIREMENT INSURANCE

AND ANNUITY COMPANY, as a Holder

By:   PGIM Inc., as investment manager

        By:   /s/ Wendy Carlson         Name:   Wendy Carlson         Title:  
Vice President

Signature Page to Consent and Sixth Amendment to Note Purchase Agreement

(2010 Note Purchase Agreement)



--------------------------------------------------------------------------------

EXHIBIT A

Closing Certificate

[see attached]



--------------------------------------------------------------------------------

CLOSING CERTIFICATE

[     ], 2019

Reference is made to:

 

  (A)

that certain Amended and Restated Note Purchase Agreement dated as of July 13,
2010 (as amended, restated, supplemented and otherwise modified from time to
time, the “2010 NPA”) among Sharyland Distribution & Transmission Services,
L.L.C. (the “Company”) and the holders of the notes issued thereunder (the
“Holders”); and

 

  (B)

that certain Consent and Sixth Amendment to the 2010 NPA (the “Amendment”),
dated as of December 21, 2018, among the Company and the Holders party thereto
(capitalized terms used herein but not otherwise defined shall have the
respective meanings provided such terms in the Amendment or the 2010 NPA, as
applicable).

The undersigned, [                        ], an authorized signatory of the
Company, certifies on behalf of the Company, in such capacity and not
individually, that the Equity Cancellation has occurred simultaneously with
delivery of this Closing Certificate and the other Transactions will occur on
the date hereof substantially in accordance with the terms of the Merger
Agreement and the Asset Exchange Agreement (each, in the form publicly filed on
or prior to the date of the Amendment), but without giving effect to any
amendments, waivers or consents by the Company that are materially adverse to
the interests of the Holders (without the consent of the Required Holders, not
to be unreasonably withheld or delayed). Accordingly, the amendments to the 2010
NPA set forth in Section 2 of the Amendment are effective as of the date hereof

[SIGNATURE PAGE TO FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Closing Certificate to be
duly executed and delivered by its proper and duly authorized officer as of the
day and year first above written.

 

SHARYLAND DISTRIBUTION &

TRANSMISSION SERVICES, L.L.C.

By:        Name: Title:

Signature Page to Closing Certificate under Consent and Sixth Amendment to Note
Purchase Agreement

(2010 Note Purchase Agreement)



--------------------------------------------------------------------------------

ANNEX A

Amended and Restated Note Purchase Agreement, as amended by Consent and Sixth
Amendment

[see attached]



--------------------------------------------------------------------------------

ANNEX A

 

 

 

SHARYLAND DISTRIBUTION & TRANSMISSION SERVICES, L.L.C.

$110,000,000

6.47% Senior Notes due September 30, 2030

 

 

AMENDED AND RESTATED NOTE PURCHASE AGREEMENT

 

 

Dated July 13, 2010,

AS AMENDED BY:

FIRST AMENDMENT DATED AS OF JUNE 9, 2011

SECOND AMENDMENT DATED AS OF OCTOBER 15, 2013

THIRD AMENDMENT DATED AS OF DECEMBER 10, 2014

FOURTH AMENDMENT DATED AS OF SEPTEMBER 28, 2015

AND

FIFTH AMENDMENT DATED AS OF November 1, 2017

AND

SIXTH AMENDMENT DATED AS OF [•]

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

SECTION 1.     AUTHORIZATION OF NOTES

     2  

SECTION 2.     SALE AND PURCHASE OF NOTES

     2  

SECTION 3.     CLOSING

     2  

SECTION 4.     CONDITIONS TO CLOSING

     3     Section 4.1    Representations and Warranties      3     Section 4.2
   Performance; No Default      3     Section 4.3    Compliance Certificates   
  3     Section 4.4    Opinions of Counsel      3     Section 4.5    Purchase
Permitted By Applicable Law, Etc      4     Section 4.6    Sale of Other Notes
     4     Section 4.7    Payment of Special Counsel and Other Fees and Expenses
     4     Section 4.8    Private Placement Number      4     Section 4.9   
Changes in Structure      4     Section 4.10    Funding Instructions      4    
Section 4.11    Proceedings and Documents      4     Section 4.12    Joinder
Agreement, Etc      6     Section 4.13    UCC Searches; and Litigation Searches
     6     Section 4.14    Insurance      6     Section 4.15    Financial
Statements      7     Section 4.16    Consents and Approvals      7  

SECTION 5.     REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     7     Section 5.1    Organization; Power and Authority      7  

            

  Section 5.2    Authorization, Etc      7     Section 5.3    Disclosure      7
    Section 5.4    Organization and Ownership of Interests      8    
Section 5.5    Financial Statements; Material Liabilities      8     Section 5.6
   Compliance with Laws, Other Instruments, Etc      9     Section 5.7   
Governmental Authorizations, Etc      9     Section 5.8    Litigation;
Observance of Agreements, Statutes and Orders      9     Section 5.9    Taxes   
  9     Section 5.10    Title to Property; Leases      10     Section 5.11   
Insurance      10     Section 5.12    Licenses, Permits, Etc.; Material Project
Documents      10     Section 5.13    Compliance with ERISA      10    
Section 5.14    Private Offering by the Company      11     Section 5.15    Use
of Proceeds; Margin Regulations      11     Section 5.16    Existing
Indebtedness; Future Liens      11     Section 5.17    Foreign Assets Control
Regulations, Etc      12     Section 5.18    Status under Certain Statutes     
12  

 

Annex A- i

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page     Section 5.19    Environmental Matters      13    
Section 5.20    Force Majeure Events; Employees      14     Section 5.21   
Collateral      14  

SECTION 6.     REPRESENTATIONS OF THE PURCHASERS

     14     Section 6.1    Purchase for Investment      14     Section 6.2   
Source of Funds      15  

SECTION 7.     INFORMATION

     16  

            

  Section 7.1    Financial and Business Information      16     Section 7.2   
Officer’s Certificate      19     Section 7.3    [Intentionally Omitted]      20
 

SECTION 8.     PAYMENT AND PREPAYMENT OF THE NOTES

     20     Section 8.1    Amortization; Maturity      20     Section 8.2   
Optional Prepayments with Yield-Maintenance Amount      20     Section 8.3   
Allocation of Partial Prepayments      20     Section 8.4    Maturity;
Surrender, Etc      20     Section 8.5    Purchase of Notes      21    
Section 8.6    Yield-Maintenance Amount      21  

SECTION 9.     AFFIRMATIVE COVENANTS

     23     Section 9.1    Compliance with Law      23     Section 9.2   
Insurance      23     Section 9.3    Maintenance of Properties      24    
Section 9.4    Payment of Taxes and Claims      24     Section 9.5    Existence,
Etc      24     Section 9.6    Books and Records; Inspection Rights      25    
Section 9.7    Collateral; Further Assurances      25     Section 9.8   
Material Project Documents      27     Section 9.9    Financial Ratios      28  

SECTION 10.   NEGATIVE COVENANTS

     28     Section 10.1    Transactions with Affiliates      28    
Section 10.2    Merger, Consolidation, Etc      29     Section 10.3    Line of
Business      29     Section 10.4    Terrorism Sanctions Regulations      29    
Section 10.5    Liens      30     Section 10.6    Indebtedness      31    
Section 10.7    Loans, Advances, Investments and Contingent Liabilities      32
    Section 10.8    No Subsidiaries      34     Section 10.9    Restricted
Payments      34  

 

Annex A-ii

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page  

            

  Section 10.10    Sale of Assets, Etc      34     Section 10.11    Sale or
Discount of Receivables      36     Section 10.12    Amendments to
Organizational Documents      36     Section 10.13    Sale and Lease-Back     
37     Section 10.14    ERISA Compliance      37     Section 10.15    No Margin
Stock      38     Section 10.16    Project Documents      38     Section 10.17
   Regulation      38     Section 10.18    Swaps      38     Section 10.19   
Additional Financial Covenants      39  

SECTION 11.    EVENTS OF DEFAULT

     40  

SECTION 12.   REMEDIES ON DEFAULT, ETC

     46     Section 12.1    Acceleration      46     Section 12.2    Other
Remedies      47     Section 12.3    Rescission      47     Section 12.4    No
Waivers or Election of Remedies, Expenses, Etc      47  

SECTION 13.   REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES

     47     Section 13.1    Registration of Notes      47     Section 13.2   
Transfer and Exchange of Notes      48     Section 13.3    Replacement of Notes
     49  

SECTION 14.   PAYMENTS ON NOTES

     49     Section 14.1    Place of Payment      49     Section 14.2    Home
Office Payment      49  

SECTION 15. EXPENSES, ETC.

     50     Section 15.1    Transaction Expenses      50     Section 15.2   
Survival      50  

SECTION 16.   SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

           

SECTION 17.   AMENDMENT AND WAIVER

     51     Section 17.1    Requirements      51     Section 17.2   
Solicitation of Holders of Notes      51     Section 17.3    Binding Effect, etc
     51     Section 17.4    Notes Held by Company, etc      52  

SECTION 18.   NOTICES

     52  

 

Annex A-iii

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page  

SECTION 19.   REPRODUCTION OF DOCUMENTS

     52  

SECTION 20.   CONFIDENTIAL INFORMATION

     54  

SECTION 21.   SUBSTITUTION OF PURCHASER

     55  

SECTION 22.   MISCELLANEOUS

     55  

            

  Section 22.1    Successors and Assigns      55     Section 22.2    Payments
Due on Non-Business Days      55     Section 22.3    Accounting Terms      55  
  Section 22.4    Severability      56     Section 22.5    Construction, etc   
  56     Section 22.6    Counterparts      56     Section 22.7    Governing Law
     56     Section 22.8    Jurisdiction and Process; Waiver of Jury Trial     
56     Section 22.9    Transaction References      57  

 

Annex A-iv

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

SCHEDULE A    —    INFORMATION RELATING TO PURCHASERS SCHEDULE B    —    DEFINED
TERMS Schedule 4.12(a)    —    Deeds of Trust Schedule 5.3    —    Disclosure
Materials Schedule 5.4    —    Ownership of the Company, etc.; Officers Schedule
5.5    —    Financial Statements Schedule 5.7    —    Government Authorizations
Schedule 5.12(a)    —    Required Permits Schedule 5.12(b)    —    Material
Project Documents Schedule 5.13    —    ERISA Schedule 5.16    —    Indebtedness
Schedule 8.1    —    Principal Amortization Schedule Schedule 9.2    —   
Insurance Schedule 10.1    —    Cap Rock Transaction Schedule 10.20    —   
Burdensome Agreements Exhibit 1    —    Form of 6.47% Senior Secured Note due
September 30, 2030 Exhibit 2    —    Form of Subordination Terms Exhibit 3    —
   Form of Subsidiary Guaranty Security Documents Exhibit S-1    —    Form of
Amended and Restated Collateral Agency Agreement Exhibit S-2    —    Form of
Deed of Trust Exhibit S-3A    —    Form of Company Pledge Agreement Exhibit S-3B
   —    Form of TDC Pledge Agreement Exhibit S-4    —    Form of Negative Pledge
Agreement

 

Annex A-v

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

6.47% Senior Notes due September 30, 2030

July 13, 2010

TO EACH OF THE PURCHASERS LISTED IN

Schedule A Hereto:

Ladies and Gentlemen:

Sharyland Distribution & Transmission Services, L.L.C., a Texas limited
liability company (the “Company”), agrees with each of the purchasers whose
names appear at the end hereof (each, a “Purchaser” and, collectively, the
“Purchasers”):

RECITALS

WHEREAS, Hunt Transmission Services, L.L.C. (“Hunt”) entered into an Agreement
and Plan of Merger, dated as of December 17, 2009 (the “Acquisition Agreement”),
pursuant to which HTS Acquisition Sub., Inc, a Delaware corporation and a wholly
owned indirect subsidiary of Hunt (“Merger Sub”) merged with and into Cap Rock
Holding Corporation (“Holding”), a Delaware corporation, which owns directly or
indirectly all of the capital stock of Cap Rock Energy Corporation, a Texas
corporation (the acquisition and the transactions related therein, the
“Merger”);

WHEREAS, in connection with the Merger, Merger Sub entered into that certain
Note Purchase Agreement, dated as of July 13, 2010 (the “Acquisition Date”),
among Merger Sub, as issuer, and the Purchasers, as purchasers thereunder, with
respect to the issuance of 6.47% Senior Notes due September 30, 2030, in the
aggregate principal amount of $110,000,000 (the “Initial NPA”);

WHEREAS, Holding as the survivor of the merger with Merger Sub, succeeded to and
assumed by operation of law all of the rights, duties, obligations and
liabilities of Merger Sub under the Initial NPA, and Holding has confirmed its
obligations under the Initial NPA pursuant to that certain Ratification
Agreement, dated the Acquisition Date, executed by Holding in favor of the
Purchasers;

WHEREAS, Cap Rock Energy Corporation, pursuant to and in accordance with the
Plan of Conversion, dated as of the Acquisition Date, was converted from a Texas
corporation to a Texas limited liability company, as so converted Cap Rock
Energy LLC (“CR Energy”);

WHEREAS, pursuant to the Assumption Agreement, dated as of the Acquisition Date,
between Holding and CR Energy, CR Energy, with the consent of the Collateral
Agent and the Purchasers, assumed all of the rights, duties, obligations and
liabilities of Holding under the Initial NPA;

 

ANNEX A-1

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

WHEREAS, pursuant to the Agreement and Plan of Merger, dated as of the
Acquisition Date, between CR Energy and the Company, CR Energy was merged into
the Company with the Company being the surviving corporation and succeeding by
operation of law to the Initial NPA; and

WHEREAS, subject to and on the terms and conditions set forth herein, the
parties hereto wish to amend and restate the Initial NPA in its entirety as set
forth herein, with the Initial NPA as so amended and restated being hereinafter
referred to as the “Agreement”;

NOW, THEREFORE, in consideration of the premises and agreements hereinafter set
forth, the parties hereto agree as follows:

SECTION 1. AUTHORIZATION OF NOTES.

The Company will authorize the issue and sale of $110,000,000 aggregate
principal amount of its 6.47% Senior Notes due September 30, 2030 (the “Notes”,
such term to include any such notes issued in substitution therefor pursuant to
Section 13). The Notes shall be substantially in the form set out in Exhibit 1.
Certain capitalized and other terms used in this Agreement are defined in
Schedule B; and references to a “Schedule” or an “Exhibit” are, unless otherwise
specified, to a Schedule or an Exhibit attached to this Agreement.

SECTION 2. SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes in the principal amount specified
opposite such Purchaser’s name in Schedule A at the purchase price of 100% of
the principal amount thereof. The Purchasers’ obligations hereunder are several
and not joint obligations and no Purchaser shall have any liability to any
Person for the performance or non-performance of any obligation by any other
Purchaser hereunder.

SECTION 3. CLOSING.

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Bingham McCutchen, 399 Park Avenue, New York, NY, at 11:00
a.m., New York time, at a closing (the “Closing”) on July 13, 2010, or on such
other Business Day thereafter on or prior to July 16, 2010 as may be agreed upon
by the Company and the Purchasers. At the Closing the Company will deliver to
each Purchaser the Notes to be purchased by such Purchaser in the form of a
single Note (or such greater number of Notes in denominations of at least
$1,000,000 as such Purchaser may request) dated the Closing Date and registered
in such Purchaser’s name (or in the name of its nominee), against delivery by
such Purchaser to the Company or its order of immediately available funds in the
amount of the purchase price therefor by wire transfer of immediately available
funds for the account of the Company to account number 4426868026 at Bank of
America, 901 Main Street, Dallas, TX 75202 ABA: 026009593 or to such other
account as established in a flow of funds memorandum that is agreed upon between
the Company and the Purchasers. If at the Closing the Company shall fail to
tender such Notes to any Purchaser as provided above in this Section 3, or any
of the conditions specified in Section 4 shall not have been fulfilled to such
Purchaser’s satisfaction, such Purchaser shall, at its election, be relieved of
all further obligations under this Agreement, without thereby waiving any rights
such Purchaser may have by reason of such failure or such nonfulfillment.

 

ANNEX A-2

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

SECTION 4. CONDITIONS TO CLOSING

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to the satisfaction of
each Purchaser, prior to or at the Closing, of the following conditions:

Section 4.1 Representations and Warranties. The representations and warranties
of the Company in this Agreement shall be correct when made and at the time of
the Closing.

Section 4.2 Performance; No Default. The Company shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by it prior to or at the Closing and after
giving effect to the issue and sale of the Notes (and the application of the
proceeds thereof as contemplated by Section 5.14) no Default or Event of Default
shall have occurred and be continuing and no “Default” or “Event of Default”
under the 2009 Note Agreement or the RBC Agreement shall have occurred and be
continuing.

Section 4.3 Compliance Certificates.

(a) Company’s Closing Certificates. The Company shall have delivered to each
Purchaser an officer’s certificate, dated the Closing Date, certifying that
(i) the conditions specified in Sections 4.1 and 4.2 have been fulfilled, and
(ii) that each of the other conditions precedent to the occurrence of the
Closing has been satisfied.

(b) Company’s Authority Certificate. The Company shall have delivered to each
Purchaser a certificate of its secretary, dated the Closing Date, certifying as
to the resolutions attached thereto and other corporate proceedings by the
Company relating to the authorization, execution and delivery of the Notes and
this Agreement and the other Transaction Documents to which it is a party.

Section 4.4 Opinions of Counsel. Such Purchaser shall have received opinions in
form and substance satisfactory to such Purchaser, dated the date of the Closing
(a)(i) from Mayer Brown LLP, counsel for the Company, Sharyland, New Owner and
New Operator, covering such matters incident to the transactions contemplated
hereby as such Purchaser or its counsel may reasonably request, and (ii) from
Sutherland, Asbill & Brennan LLP, special counsel for the Company, Sharyland,
New Owner and New Operator, covering Federal and Texas regulatory matters (and
the Company hereby instructs its counsel to deliver such opinion to the
Purchasers and the Secured Parties), and (b) from Bingham McCutchen LLP, in
connection with such transactions, in form and substance satisfactory to the
Purchasers and covering such other matters incident to such transactions as the
Purchasers may reasonably request.

 

ANNEX A-3

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

Section 4.5 Purchase Permitted By Applicable Law, Etc. On the date of the
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date hereof.
If requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.

Section 4.6 Sale of Other Notes. Contemporaneously with the Closing, (a) the
Company shall sell to each Purchaser and each Purchaser shall purchase the Notes
to be purchased by it at the Closing as specified in Schedule A; (b) the
transactions contemplated by the RBC Agreement shall be consummated and (c) the
transactions contemplated by the TDC Note Agreement shall be consummated.

Section 4.7 Payment of Special Counsel and Other Fees and Expenses. Without
limiting the provisions of Section 15.1, the Company shall have paid on or
before the Closing: (a) the fees, charges and disbursements of the Purchasers’
special counsel, Bingham McCutchen LLP and the Purchasers’ Texas counsel to the
extent reflected in a statement of such counsel rendered to the Company at least
one Business Day prior to the Closing and (b) all other fees, including to the
extent not paid pursuant to the Initial NPA a structuring fee in the amount of
$550,000 to Prudential (the “Structuring Fee”), and out-of-pocket costs and
expenses (including legal fees and expenses and consultant fees and expenses)
and other compensation contemplated hereby or by the other Financing Documents,
or pursuant to separate letter agreements, payable to the Purchasers.

Section 4.8 Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for the Notes.

Section 4.9 Changes in Structure. The Cap Rock Transaction shall be consummated
prior to or contemporaneously with the Closing. The Company shall not have
changed its jurisdiction of formation or been a party to any merger or
consolidation or succeeded to all or any substantial part of the liabilities of
any other entity, at any time following the date of the most recent financial
statements referred to in Schedule 5.5, except in connection with the Cap Rock
Transaction.

Section 4.10 Funding Instructions. At least one Business Day prior to the date
of the Closing, each Purchaser shall have received written instructions signed
by a Responsible Officer on letterhead of the Company confirming the information
specified in Section 3 including (i) the name and address of the transferee
bank, (ii) such transferee bank’s ABA number and (iii) the account name and
number into which the purchase price for the Notes is to be deposited.

Section 4.11 Proceedings and Documents. Each Purchaser shall have received the
following, each to be (i) dated the Closing Date unless otherwise indicated, and
(ii) in form and substance satisfactory to the Purchasers:

(a) The Notes to be purchased by the Purchasers;

 

ANNEX A-4

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

(b) This Agreement and each other Financing Document, duly executed, authorized
and delivered by each party thereto;

(c) The certificates of formation of the Company, each Member, New Owner and New
Operator each certified as of a recent date by the Secretary of State of Texas
and by such Person’s secretary or other authorized officer;

(d) The organizational documents of each the Company, each Member, New Owner and
New Operator certified by such Person’s secretary or other authorized officer;

(e) With respect to each of the Company, Sharyland, New Owner and New Operator,
an incumbency certificate signed by the secretary and one other officer of such
Person, certifying as to the names, titles and true signatures of the officers
of such Person authorized to sign this Agreement, the Notes, the other Financing
Documents to which such Person is a party and other documents to be delivered
hereunder or thereunder;

(f) A certificate of the secretary of the Company, Sharyland, New Owner and New
Operator attaching resolutions of its management committee or other governing
body evidencing approval of the transactions contemplated by this Agreement and
the other Financing Documents to which such Person is a party and, with respect
to the Company, the issuance of the Notes, and in each case, the execution,
delivery and performance thereof, and authorizing certain officers to execute
and deliver the same, and certifying that such resolutions were duly and validly
adopted and have not since been amended, revoked or rescinded;

(g) Good standing certificates as to each of the Company, each Member, New Owner
and New Operator from all relevant jurisdictions;

(h) Evidence of the filing and acceptance of financing statements which name the
Company, as debtor, and the Collateral Agent, as secured party, in all
applicable offices, together with copies of such financing statements;

(i) A schedule of all Required Permits, together with copies thereof certified
by officers of the Company as being true, correct and complete, in full force
and effect and not subject to any appeal or further proceeding;

(j) Certified copies of the documents delivered in connection with the
consummation of the Cap Rock Transaction, including without limitation the
Public Utility Commission of Texas and FERC approvals issued in connection with
the Cap Rock Transaction;

(k) Copies of the documents delivered in connection with the consummation of the
transactions contemplated by the RBC Agreement and of the documents delivered in
connection with the consummation of the transactions contemplated by the TDC
Note Agreement; and

 

ANNEX A-5

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

(l) Such additional documents or certificates with respect to such legal matters
or limited liability company, general partnership or other proceedings related
to the transactions contemplated hereby as may be reasonably requested by the
Purchasers.

Section 4.12 Joinder Agreement, Etc. The Obligations shall be secured by a
perfected first priority security interest (subject to Permitted Liens) in the
Collateral in favor of the Collateral Agent, for the benefit of the Secured
Parties, and the Company will deliver or cause to be delivered to the Purchasers
and the Collateral Agent on the Closing Date a joinder agreement, substantially
in the form of Exhibit A attached to the Collateral Agency Agreement, duly
executed by the Company, the Collateral Agent and each Purchaser as a “Joining
Party” (the “2010 NPA Joinder Agreement”), and the following, each of which
shall be in full force and effect:

(a) The First Lien Deed of Trust, Security Agreement, Assignment of Rents and
Leases and Fixture Filings (Texas) by and from the Company, as grantor, to Peter
M. Oxman, as trustee, for the benefit of the Collateral Agent and the Secured
Parties, dated as of July 13, 2010, covering the real property listed on
Schedule 4.12(a) hereto;

(b) An Assignment of Membership Interests and Pledge Agreement in the form
attached hereto as Exhibit S-3A, duly executed by the Company, with respect to
its membership interests in New Owner, to the Collateral Agent for the benefit
of the Secured Parties (the “Pledge Agreement (Company)”), and an Assignment of
Membership Interests and Pledge Agreement in the form attached hereto as Exhibit
S-3B, duly executed by TDC, with respect to its membership interests in the
Company, to the Collateral Agent for the benefit of the Secured Parties (the
“Pledge Agreement (TDC)”, and together with the Pledge Agreement (Company), the
“Pledge Agreements”);

(c) A Negative Pledge Agreement in the form attached hereto as Exhibit S-4, duly
executed by New Owner to the Collateral Agent for the benefit of the Secured
Parties (the “Negative Pledge Agreement”);

(d) A joinder agreement, substantially in the form of Exhibit A attached to the
Collateral Agency Agreement, duly executed by RBC (the “RBC Joinder Agreement”);
and

(e) Such other documents, instruments and agreements any Purchaser may
reasonably request to grant to the Collateral Agent first priority (subject only
to Permitted Liens) perfected Liens on the Collateral.

Section 4.13 UCC Searches; and Litigation Searches. The Collateral Agent and the
Purchasers shall have received UCC and litigation searches of the Company, each
Member, New Owner and New Operator which searches shall (i) confirm that no
Liens other than Permitted Liens exist on the Collateral and that such Persons
are not subject to any litigation, and (ii) be otherwise in substance
satisfactory to the Collateral Agent and the Purchasers.

Section 4.14 Insurance. The Company shall have delivered to the Purchasers
evidence of insurance in effect that meets the requirements of Section 9.2, and
the Purchasers shall have received an insurance consultant’s report, which shall
be addressed to the Purchasers and shall be in form and substance satisfactory
to the Purchasers.

 

ANNEX A-6

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

Section 4.15 Financial Statements. The Purchasers shall have received unaudited
financial statements of the Company and each Member for the calendar quarter
ended March 31, 2010.

Section 4.16 Consents and Approvals. All Required Permits and all governmental
and third party permits and regulatory and other approvals required to be in
effect in connection with the issuance of the Notes hereunder have been obtained
and are in effect, all applicable waiting periods have expired without any
materially adverse action being taken by any applicable authority, and copies of
the documentation thereof shall have been delivered to each Purchaser.

SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each Purchaser that:

Section 5.1 Organization; Power and Authority. Each of the Company, each Member,
New Owner and New Operator is a limited liability company or limited
partnership, as applicable, duly organized, validly existing and in good
standing under the laws of its jurisdiction of formation, and is duly qualified
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each of the Company,
each Member, New Owner and New Operator has the limited liability company or
limited partnership, as applicable, power and authority to own or hold under
lease the properties it purports to own or hold under lease, to transact the
business it transacts and proposes to transact, to execute and deliver this
Agreement and the other Transaction Documents to which it is a party and to
perform the provisions hereof and thereof.

Section 5.2 Authorization, Etc. This Agreement and the other Transaction
Documents have been duly authorized by all necessary limited liability company
or limited partnership, as applicable, action on the part of the Company, each
Member, New Owner and New Operator, and this Agreement and the other Transaction
Documents constitute, and upon execution and delivery thereof each Note will
constitute, a legal, valid and binding obligation of the Company, such Member,
New Owner or New Operator, as applicable, enforceable against such Person in
accordance with its terms, except as such enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

Section 5.3 Disclosure. This Agreement, the other Transaction Documents and the
documents, certificates or other writings delivered to the Purchasers by or on
behalf of the Company, a Member, New Owner or New Operator in connection with
the transactions contemplated hereby, and the financial statements listed in
Schedule 5.5 (this Agreement, and such documents, certificates or other writings
listed on Schedule 5.3 and such financial statements delivered to each Purchaser
and listed on Schedule 5.5 being referred to, collectively, as the “Disclosure
Documents”), taken as a whole, do not contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements therein
not

 

ANNEX A-7

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

misleading in light of the circumstances under which they were made. The
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Company and Sharyland to be reasonable at the time made and on
the Closing Date, it being recognized by each Purchaser that such financial
information as it relates to future events is not to be viewed as fact and that
actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount. Except as disclosed in the Disclosure Documents, since
December 31, 2009, there has been no change in the financial condition,
operations, business, properties or prospects of the Company, a Member, New
Owner or New Operator except changes that individually or in the aggregate could
not reasonably be expected to have a Material Adverse Effect. There is no fact
known to the Company that could reasonably be expected to have a Material
Adverse Effect that has not been set forth herein or in the Disclosure
Documents.

Section 5.4 Organization and Ownership of Interests. Schedule 5.4 contains a
complete and correct list and description of (i) each of the Company’s, each
Member’s, New Owner’s and New Operator’s jurisdiction of its organization and
its ownership structure, (ii) the Company’s and each Member’s Subsidiaries, and
(iii) the Company’s, each Member’s, New Owner’s and New Operator’s senior
officers. None of the Company, Sharyland, New Owner or New Operator has any
Subsidiaries as of the Closing Date except as shown on Schedule 5.4.

Section 5.5 Financial Statements; Material Liabilities. The Company and
Sharyland havehas delivered to each Purchaser copies of the financial statements
listed on Schedule 5.5.

(a) With respect to the consolidated financial statements of the Company and
Sharyland, all of such financial statements (including in each case the related
schedules and notes) fairly present in all material respects the consolidated
financial positions of the Company and Sharyland, each as of the respective
dates specified in such Schedule and the results of their operations and cash
flows for the respective periods so specified and have been prepared in
accordance with GAAP consistently applied throughout the periods involved except
as set forth in the notes thereto (subject, in the case of any interim financial
statements, to normal year-end adjustments). Neither theThe Company nor
Sharyland has anyno material liabilities that are not disclosed on such
financial statements or otherwise disclosed in the Disclosure Documents.

(b) With respect to the consolidated financial statements of Cap Rock Energy
Corporation, to the knowledge of the Company and Sharyland, all of such
financial statements (including in each case the related schedules and notes)
fairly present in all material respects the consolidated financial positions of
Cap Rock Energy Corporation as of the date specified in Schedule 5.5 and the
results of its operations and cash flows, on a consolidated basis, for the
period so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments). To the knowledge of the Company and Sharyland, Cap Rock Energy
Corporation does not have any material liabilities that are not disclosed on
such financial statements or otherwise disclosed in the Disclosure Documents.

 

ANNEX A-8

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

Section 5.6 Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company, the Membersany Member, New Owner and
New Operator of this Agreement and the Notes and the other Transaction Documents
to which such Person is a party, do not and will not (i) contravene, result in
any breach of, or constitute a default under, or result in the creation of any
Lien in respect of any property of such Person under, any indenture, mortgage,
deed of trust, loan, purchase or credit agreement, lease, corporate charter or
limited partnership or limited liability company agreement, or any other
agreement or instrument to which such Person is bound or by which such Person or
any of its properties may be bound or affected, (ii) conflict with or result in
a breach of any of the terms, conditions or provisions of any order, judgment,
decree, or ruling of any court, arbitrator or Governmental Authority applicable
to such Person or (iii) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to such Person, which in the
case of any of the foregoing clauses (i) through (iii), with respect to Material
Project Documents, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

Section 5.7 Governmental Authorizations, Etc. Except as set forth on Schedule
5.7, no consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by the Company, eitherany Member, New Owner
or New Operator of this Agreement or the Notes or any of the other Transaction
Documents to which it is a party.

Section 5.8 Litigation; Observance of Agreements, Statutes and Orders. (a) There
are no actions, suits, investigations or proceedings pending or, to the
knowledge of the Company, threatened against or affecting the Company, eitherany
Member, New Owner or New Operator or any of their property in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

(b) None of the Company, eitherany Member, New Operator or New Owner is in
default under any term of any Material Project Document or any other agreement
or any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or is in violation of any applicable law, ordinance, rule
or regulation (including without limitation Environmental Laws or the USA
Patriot Act) of any Governmental Authority, which default or violation,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

(c) To the knowledge of the Company, after due inquiry, no breach or default
under any of the Material Project Documents has occurred and is continuing.

Section 5.9 Taxes. Each of the Company, each Member, New Owner and New Operator
has filed all material tax returns that are required to have been filed (or
timely requests for extensions have been filed, have been granted and are not
expired) in any jurisdiction, and has paid all taxes shown to be due and payable
on such returns and all other taxes and assessments levied upon them or their
properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (i) the amount of which is not individually
or in the aggregate material or (ii) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which such Person has

 

ANNEX A-9

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

established adequate reserves in accordance with GAAP. The Company knows of no
basis for any other tax or assessment that could reasonably be expected to have
a Material Adverse Effect. The charges, accruals and reserves on the books of
the Company in respect of Federal, state or other taxes for all fiscal periods
are adequate.

Section 5.10 Title to Property; Leases. The Company has good and sufficient
title to the System and the Acquired System, New Owner has good and sufficient
title to the FERC Assets and the Company, Sharyland, New Owner and New Operator
have good and sufficient title to their properties that individually or in the
aggregate are material to them, free and clear of Liens (other than Permitted
Liens). All leases that individually or in the aggregate are material to the
Company, Sharyland, New Owner or New Operator are valid and subsisting and are
in full force and effect in all material respects.

Section 5.11 Insurance. SharylandThe Company and New Operator have (or have
caused to be in effect) all insurance coverage required by Section  9.2.

Section 5.12 Licenses, Permits, Etc.; Material Project Documents. The Company,
Sharyland, New Owner and New Operator own or possess all governmental and third
party licenses, permits, franchises, authorizations, patents, copyrights,
proprietary software, service marks, trademarks and trade names, or rights
thereto, that are material to the ownership, leasing, operating and maintenance
of the System, including the Acquired System, and the FERC Assets, including the
applicable Certificates of Convenience and Necessity (#30192, #30026, #30114 and
#30191) issued or transferred by the Public Utility Commission of Texas to
Sharyland and the New Operator (collectively, the “Required Permits”), without
known conflict with the rights of others. All Required Permits are listed in
Schedule 5.12(a). The Material Project Documents listed on Schedule 5.12(b)
constitute and include all material contracts and agreements to which the
Company, Sharyland, New Owner or New Operator is a party. Each Material Project
Document is in full force and effect, and constitutes the legal, valid and
binding obligation of each party thereto as of the date hereof.

Section 5.13 Compliance with ERISA. The Company and each ERISA Affiliate have
operated and administered each Plan in compliance with all applicable laws
except for such instances of noncompliance as have not resulted in and could not
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any ERISA Affiliate has incurred any liability pursuant to Title I
or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans (as defined in section 3 of ERISA), and no event,
transaction or condition has occurred or exists that could reasonably be
expected to result in the incurrence of any such liability by the Company or any
ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to such penalty or excise tax provisions
or to section 401(a)(29) or 412 of the Code or section 4068 of ERISA, other than
such liabilities or Liens as would not be individually or in the aggregate
material.

(b) The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report did not exceed the aggregate current value of the

 

ANNEX A-10

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

assets of such Plan allocable to such benefit liabilities by an amount that
could reasonably be expected to result in a Material Adverse Effect. The term
“benefit liabilities” has the meaning specified in section 4001 of ERISA and the
terms “current value” and “present value” have the meanings specified in section
3 of ERISA.

(c) The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are material.

(d) The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of the Company is not material to it.

(e) The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any non-exempt prohibited transaction under
section 406 of ERISA or in connection with which a tax could be imposed pursuant
to section 4975(c)(1)(A)-(D) of the Code. The representation by the Company to
each Purchaser in the first sentence of this Section 5.13(e) is made in reliance
upon and subject to the accuracy of such Purchaser’s representation in
Section 6.2 as to the sources of the funds used to pay the purchase price of the
Notes to be purchased by such Purchaser.

Section 5.14 Private Offering by the Company. Neither the Company nor anyone
acting on its behalf has offered the Notes or any similar securities for sale
to, or solicited any offer to buy any of the same from, or otherwise approached
or negotiated in respect thereof with, any person other than the Purchasers and
not more than five other Institutional Investors, each of which has been offered
the Notes at a private sale for investment. Neither the Company nor anyone
acting on its behalf has taken, or will take, any action that would subject the
issuance or sale of the Notes to the registration requirements of Section 5 of
the Securities Act or to the registration requirements of any securities or blue
sky laws of any applicable jurisdiction.

Section 5.15 Use of Proceeds; Margin Regulations. The Company has applied the
proceeds of the sale of the Notes to (i) pay the purchase price for the Cap Rock
Transaction and (ii) pay all fees, expenses and costs related to Closing,
including legal fees and the Structuring Fee. No part of the proceeds from the
sale of the Notes hereunder will be used, directly or indirectly, for the
purpose of buying or carrying any margin stock within the meaning of Regulation
U of the Board of Governors of the Federal Reserve System (12 CFR 221), or for
the purpose of buying or carrying or trading in any securities under such
circumstances as to involve the Company in a violation of Regulation X of said
Board (12 CFR 224) or to involve any broker or dealer in a violation of
Regulation T of said Board (12 CFR 220). As used in this Section, the terms
“margin stock” and “purpose of buying or carrying” shall have the meanings
assigned to them in Regulation U.

Section 5.16 Existing Indebtedness; Future Liens. (a) Schedule 5.16 sets forth a
complete and correct list of all outstanding Indebtedness of the Company, each
Member, New Owner and New Operator as of March 31, 2010 (including a description
of the obligors and obligees, principal amount outstanding and collateral
therefor, if any, and Guaranty thereof, if

 

ANNEX A-11

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

any). Since March 31, 2010, there has been no material change in the amounts,
interest rates, sinking funds, installment payments or maturities of the
Indebtedness of the Company, a Member, New Owner or New Operator. None of the
Company, aany Member, New Owner or New Operator is in default and no waiver of
default is currently in effect, in the payment of any principal or interest on
any of its Indebtedness and no event or condition exists with respect to any of
its Indebtedness that would permit (or that with notice or the lapse of time, or
both, would permit) one or more Persons to cause such Indebtedness to become due
and payable before its stated maturity or before its regularly scheduled dates
of payment.

(b) The Company has not agreed or consented to cause or permit in the future
(upon the happening of a contingency or otherwise) any of its property, whether
now owned or hereafter acquired, to be subject to a Lien not otherwise permitted
by Section 10.5.

(c) The Company is not a party to, nor otherwise subject to any provision
contained in, any instrument evidencing Indebtedness of the Company, any
agreement relating thereto or any other agreement (including, but not limited
to, its charter or other organizational document) which limits the amount of, or
otherwise imposes restrictions on the incurring of, Indebtedness of the Company,
other than the 2009 Note Agreement and the RBC Agreement.

Section 5.17 Foreign Assets Control Regulations, Etc. (a) Neither the sale of
the Notes by the Company hereunder nor the use of the proceeds thereof will
violate the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto.

(b) None of the Company, the Membersany Member, New Owner or New Operator:
(i) is a Person described or designated in the Specially Designated Nationals
and Blocked Persons List of the Office of Foreign Assets Control or in Section 1
of the Anti-Terrorism Order or (ii) engages in any dealings or transactions with
any such Person. The Company, each Member, New Owner and New Operator is in
compliance, in all material respects, with the USA Patriot Act.

(c) No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such Act applies to the Company and the Members.

Section 5.18 Status under Certain Statutes. Prior to, and after consummation of,
the Cap Rock Transaction:

(a) Neither any Member nor the Company is an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or an “investment adviser” within the meaning
of the Investment Advisers Act of 1940, as amended.

 

ANNEX A-12

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

(b) Neither the Company nor eitherany Member is a “public utility” under the FPA
and the regulations of FERC thereunder. The execution, delivery and performance
of the Company’s and Sharyland’s obligations under the Transaction Documents
requires no authorization of approval by, or notice to, and is not subject to
the jurisdiction of, FERC under the FPA.

(c) Sharyland and the holding company system of which it is a part have obtained
a waiver of the requirements of 18 C.F.R. 366.21, 366.22 and 366.23 (FERC Docket
No. PH06-59-000), but are subject to the FERC regulations relating to regulatory
access to books and records. Sharyland and the holding company system of which
it is a part have filed a notice of holding company status under FERC Docket No.
HC06-1-000 and may be required to submit a revised notice of holding company
status and/or a revised request for the waiver described in the preceding
sentence as a result of the transactions contemplated in the Transaction
Documents or in Schedule 10.1. Under FERC’s currently effective regulations, the
Company will be deemed not to be a “public-utility company” and as a result TDC
is not a “holding company” under PUHCA; as a result of the Cap Rock
Transactions, Sharyland will become a “holding company” under PUHCA.

(d) The Company is subject to regulation as an “electric utility” by the Public
Utility Commission of Texas. The execution, delivery and performance of the
Company’s and Sharyland’s obligations under the Transaction Documents requires
no authorization or approval by, or notice to, the Public Utility Commission of
Texas or under the Public Utility Regulatory Act of Texas other than those that
have been obtained.

(e) Solely by virtue of the execution, delivery and performance of the
Transaction Documents, no Purchaser will become subject to any of the provisions
of the FPA, PUHCA (based on FERC’s currently effective definitions under PUHCA)
or the Public Utility Regulatory Act of Texas, or to regulation under any such
statute.

Section 5.19 Environmental Matters. (a) The Company has no knowledge of any
claims nor has it received any notice of any claim, and no proceeding has been
instituted raising any claim against the Company, a Member, New Owner or New
Operator or any of their real properties now or formerly owned, leased or
operated by any of them or other assets, alleging any damage to the environment
or violation of any Environmental Laws, except, in each case, such as could not
reasonably be expected to result in a Material Adverse Effect.

(b) The Company has no knowledge of any facts which would give rise to any
claim, public or private, of violation of Environmental Laws or damage to the
environment emanating from, occurring on or in any way related to real
properties now or formerly owned, leased or operated by the Company, eitherany
Member, New Owner or New Operator or to other assets or its use, except, in each
case, such as could not reasonably be expected to result in a Material Adverse
Effect.

(c) None of the Company, aany Member, New Owner or New Operator has stored any
Hazardous Materials on real properties now or formerly owned, leased or operated
by any of them and has not disposed of any Hazardous Materials in a manner
contrary to any Environmental Laws in each case in any manner that could
reasonably be expected to result in a Material Adverse Effect; and.

 

ANNEX A-13

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

(d) All buildings on all real properties now owned, leased or operated by the
Company, a Member, New Owner or New Operator are in compliance with applicable
Environmental Laws, except where failure to comply could not reasonably be
expected to result in a Material Adverse Effect.

Section 5.20 Force Majeure Events; Employees. None of the System, the Acquired
System, the FERC Assets nor any of the other assets of the Company, a Member,
New Owner and New Operator has suffered any Force Majeure Event that is
continuing. Neither the Company nor New Owner has any employees.

Section 5.21 Collateral. The Collateral, as described in the Security Documents,
constitutes all of the Company’s rights in the System Lease and the System and
all of its membership interests in New Owner and all of TDC’s membership
interests in the Company. The security interests in the Collateral granted to
the Collateral Agent (for the benefit of the Secured Parties) pursuant to the
Financing Documents: (a) constitute as to personal property included in the
Collateral and, with respect to subsequently acquired personal property included
in the Collateral, will constitute, a perfected security interest and Lien under
each applicable Uniform Commercial Code, and (b) are, and, with respect to such
subsequently acquired property, will be, as to Collateral perfected under each
applicable Uniform Commercial Code, superior and prior to the rights of all
third Persons now existing or hereafter arising whether by way of mortgage,
lien, security interests, encumbrance, assignment or otherwise, except for
Permitted Liens. All action as is necessary has been taken to establish and
perfect the Collateral Agent’s rights in and to, and the first lien priority of
its Lien on, the Collateral, including any recording, filing, registration,
delivery to the Collateral Agent, giving of notice or other similar action. The
Security Documents and financing statements relating thereto have been duly
filed or recorded in each office and in each jurisdiction where required in
order to create and perfect the Lien and security interest described above and
the priority thereof.

SECTION 6. REPRESENTATIONS OF THE PURCHASERS.

Section 6.1 Purchase for Investment. Each Purchaser severally represents that it
is an “Accredited Investor” as defined in Rule 501 of Regulation D under the
Securities Act. Each Purchaser severally represents that it is purchasing the
Notes for its own account or for one or more separate accounts maintained by
such Purchaser or for the account of one or more pension or trust funds and not
with a view to the distribution thereof, provided that the disposition of such
Purchaser’s property shall at all times be within such Purchaser’s control. Each
Purchaser understands that the Notes have not been registered under the
Securities Act and may be resold only if registered pursuant to the provisions
of the Securities Act or if an exemption from registration is available, except
under circumstances where neither such registration nor such an exemption is
required by law, and that the Company is not required to register the Notes.

 

ANNEX A-14

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

Section 6.2 Source of Funds. Each Purchaser severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
the Notes to be purchased by such Purchaser hereunder:

(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the National
Association of Insurance Commissioners (the “NAIC Annual Statement”)) for the
general account contract(s) held by or on behalf of any employee benefit plan
together with the amount of the reserves and liabilities for the general account
contract(s) held by or on behalf of any other employee benefit plans maintained
by the same employer (or affiliate thereof as defined in PTE 95-60) or by the
same employee organization in the general account do not exceed 10% of the total
reserves and liabilities of the general account (exclusive of separate account
liabilities) plus surplus as set forth in the NAIC Annual Statement filed with
such Purchaser’s state of domicile; or

(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified professional
asset manager” or “QPAM” (within the meaning of Part V of the QPAM Exemption),
no employee benefit plan’s assets that are included in such investment fund,
when combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Section V(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, exceed 20% of the total client assets
managed by such QPAM, the conditions of Part I(c) and (g) of the QPAM Exemption
are satisfied as of the last day of the most recent calendar quarter, the QPAM
does not own a 10% or more interest in the Company and no Person controlling or
controlled by the QPAM (applying the definition of “control” in Section V(e) of
the QPAM Exemption) owns a 20% or more interest in the Company (or less than 20%
but greater than 10% if such Person exercises control over the management or
policies of the Company by reason of its ownership interest) and (i) the
identity of such QPAM and (ii) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Company
in writing pursuant to this clause (d); or

 

ANNEX A-15

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

(e) the Source constitutes assets of a “plan(s)” (within the meaning of Section
IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset manager”
or “INHAM” (within the meaning of Part IV of the INHAM Exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(d) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

(f) the Source is a governmental plan; or

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or

(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

SECTION 7. INFORMATION.

Section 7.1 Financial and Business Information. The Company shall deliver, and
shall cause Sharyland to deliver, and shall use commercially reasonable efforts
to cause each other Qualified Lessee (other than any Consolidated Qualified
Lessee) to deliver, to each Holder of Notes (provided, that no default shall
arise under this Section 7.1 as a result of the failure by a Qualified Lessee
other than Sharyland to deliver financial statements and other documents in
accordance with the requirements of an applicable Lease and such Lease is
terminated in accordance with Section 9.14 hereunder)::

(a) Quarterly Statements — within 45 days after the end of each quarterly fiscal
period in each calendar year of such Personthe Company and its Subsidiaries
(excluding the last quarterly fiscal period of each such calendar year),
duplicate copies of

(i) balance sheets of such Personthe Company and its Subsidiaries on a
consolidated basis as at the end of such quarter, and

(ii) profit and loss statements and cash flows statements for such Personthe
Company and its Subsidiaries on a consolidated basis for such quarter and (in
the case of the second and third quarters) for the portion of the calendar year
ending with such quarter,

(iii) setting forth in each case in comparative form the figures for the
corresponding periods in the previous calendar year, all in reasonable detail,
prepared in accordance with GAAP applicable to quarterly financial statements
generally, and certified by a Senior Financial Officer of such Personthe Company
as fairly presenting, in all material respects, the financial position of the
companies being reported on and their results of operations and cash flows,
subject to changes resulting from year-end adjustments;

 

ANNEX A-16

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

(b) Annual Statements — within 90 days after the end of each calendar year of
the Company and each Qualified Lessee (other than a Consolidated Qualified
Lessee), as applicable, duplicate copies of

(i) balance sheets of such Personthe Company and its Subsidiaries on a
consolidated basis as at the end of such year; and

(ii) statements of income, profit and loss statements and cash flow statements
for such Personthe Company and its Subsidiaries on a consolidated basis for such
year,

setting forth in each case in comparative form the figures for the previous
calendar year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by

(A) an opinion thereon of Ernst & Young LLP or another independent public
accounting firm of nationally recognized standing selected by the Company or
such Qualified Lessee (herein, the “Approved Accountant”), which opinion shall
state that such financial statements present fairly, in all material respects,
the financial position of the companies being reported upon and their results of
operations and cash flows and have been prepared in conformity with GAAP, and
that the examination of the Approved Accountants in connection with such
financial statements has been made in accordance with generally accepted
auditing standards, and that such audit provides a reasonable basis for such
opinion in the circumstances, and

(B) a certificate of the Approved Accountants stating that they have reviewed
this Agreement and stating further whether, in making their audit, they have
become aware of any condition or event that then constitutes a Default or an
Event of Default (or, in the case of a Qualified Lessee, any default or event of
default under the Lease under which such Qualified Lessee is a lessee), and, if
they are aware that any such condition or event then exists, specifying the
nature and period of the existence thereof (it being understood that the
Approved Accountants shall not be liable, directly or indirectly, for any
failure to obtain knowledge of any Default or Event of Default (or, in the case
of a Qualified Lessee, any default or event of default under the Lease under
which such Qualified Lessee is a lessee) unless the Approved Accountants should
have obtained knowledge thereof in making an audit in accordance with generally
accepted auditing standards or did not make such an audit);

 

ANNEX A-17

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

(c) Other Reports — promptly upon their becoming available, and to the extent
not otherwise required to be delivered pursuant to another provision of this
Agreement, one copy of (i) each financial statement and budget and such other
reports and notices as a Holder may reasonably request sent by the Company or
any Qualified Lessee to its Subsidiaries, (ii) each report or filing (without
exhibits except as expressly requested by such Holder) other than regular and
periodic reports and filings made by the Company, or any Subsidiary, or any
Qualified Lessee to any state or Federal regulatory body and (iii) each report
and filing made by the Company to its lenders;

(d) Notice of Default or Event of Default — promptly, and in any event within 5
Business Days after (i) a Responsible Officer of the Company becoming aware of
the existence of any Default or Event of Default or that any Person has given
any notice or taken any action with respect to a claimed default hereunder or
that any Person has given any notice or taken any action with respect to a
claimed default of the type referred to in Section 11(i), a written notice
specifying the nature and period of existence thereof and what action the
Company or any Subsidiary is taking or proposes to take with respect thereto and
(ii) the Company receives a written notice of default under a System Lease from
the applicable Qualified Lessee, a copy of such notice of default or a written
notice specifying the nature and period of existence of such default and what
action the Company is taking or proposes to take with respect thereto;;

(e) [Intentionally Omitted];

(f) [Intentionally Omitted];

(g) Notices from Governmental Authority — promptly, and in any event within 5
Business Days of receipt (or knowledge thereof by a Responsible Officer of the
Company) of copies of any notice to the Company, or any Subsidiary, or any
Qualified Lessee from any Federal or state Governmental Authority relating to
any order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect;

(h) Other Notices — promptly, and in any event within 5 Business Days of receipt
(or knowledge by a Responsible Officer of the Company) thereof:

(i) any pending or threatened adversarial or contested proceeding of or before a
Governmental Authority relating to the System or the System Leases that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect;

(ii) any litigation or proceeding taken or threatened in writing against the
Company, or any Subsidiary, or any Qualified Lessee, that, if successful, could
reasonably be expected to result in a Material Adverse Effect;

(i) Annual Operating Budgets — As soon as available and in any event within 30
days after the close of each calendar year of the Company and each Qualified
Lessee (other than a Consolidated Qualified Lessee), as the case may be,, the
annual budget of the Company and its Subsidiaries and each Qualified Lessee, as
applicable.

 

ANNEX A-18

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

(i) (j) Information Required by Rule 144A — upon the request of such Holder (and
shall deliver to any qualified institutional buyer designated by such Holder),
such financial and other information as such Holder may reasonably determine to
be necessary in order to permit compliance with the information requirements of
Rule 144A under the Securities Act in connection with the resale of Notes,
except at such times as the Company is subject to the reporting requirements of
section 13 or 15(d) of the Exchange Act (for the purpose of this Section 7.1(j),
the term “qualified institutional buyer” shall have the meaning specified in
Rule 144A under the Securities Act); and

(j) (k) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or relating to the ability of the Company to
perform its obligations hereunder and under the Notes as from time to time may
be reasonably requested by any such Holder of Notes.

Section 7.2 Officer’s Certificate. Each set of financial statements delivered
pursuant to Section 7.1(a) or Section 7.1(b) shall be accompanied by a
certificate of a Senior Financial Officer of each Qualified Lessee (other than a
Consolidated Qualified Lessee) or the Company, as applicable, setting forth:

(a) Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Sections 9.9, 10.6 and 10.9 of this Agreement, during the
quarterly or annual period covered by the statements then being furnished
(including with respect to each such Section, where applicable, the calculations
of the maximum or minimum amount, ratio or percentage, as the case may be,
permissible under the terms of such Sections, and the calculation of the amount,
ratio or percentage then in existence); and

(b) Event of Default — a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
from the beginning of the quarterly or annual period covered by the statements
then being furnished to the date of the certificate and that no Default or an
Event of Default has occurred and is continuing (or in the case of any Qualified
Lessee, any default or event of default has occurred and is continuing under any
Leases to which it is a party, which default or event of default constitutes an
Event of Default pursuant to Section 11(f)) or, if any such condition or event
has occurred and is continuing (including, without limitation, any such event or
condition resulting from the failure of the Company to comply with any
Environmental Law), (or in the case of any Qualified Lessee, any default or
event of default has occurred and is continuing under any Leases to which it is
a party, which default or event of default constitutes an Event of Default
pursuant to Section 11(f)), specifying the nature and period of existence
thereof and what action the Company shall have taken or proposes to take with
respect thereto.

 

ANNEX A-19

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

Section 7.3 [Intentionally Omitted]

SECTION 8. PAYMENT AND PREPAYMENT OF THE NOTES.

Section 8.1 Amortization; Maturity. On each Payment Date, the Company will
prepay the principal amounts set forth in the amortization schedule attached
hereto as Schedule 8.1 (the “Amortization Schedule”) (or such lesser principal
amount as shall then be outstanding) of the Notes at par and without payment of
the Yield-Maintenance Amount or any premium, provided that upon any partial
prepayment of the Notes pursuant to Section 8.2, the principal amount of each
required prepayment of the Notes becoming due under this Section 8.1 on and
after the date of such prepayment shall be reduced in the same proportion as the
aggregate unpaid principal amount of the Notes is reduced as a result of the
prepayment. The entire unpaid principal balance of the Notes shall be due and
payable on the Maturity Date.

Section 8.2 Optional Prepayments with Yield-Maintenance Amount. The Company may,
at its option, upon notice as provided below, prepay at any time all, or from
time to time any part of, the Notes, in an amount not less than $1,000,000 in
the case of a partial prepayment, at 100% of the principal amount so prepaid,
and the Yield-Maintenance Amount determined for the prepayment date with respect
to such principal amount. The Company will give each Holder of Notes written
notice of each optional prepayment under this Section 8.2 not less than 30 days
and not more than 60 days prior to the date fixed for such prepayment. Each such
notice shall specify such date (which shall be a Business Day), the aggregate
principal amount of the Notes to be prepaid on such date, the principal amount
of each Note held by such Holder to be prepaid (determined in accordance with
Section 8.3), and the interest to be paid on the prepayment date with respect to
such principal amount being prepaid, and shall be accompanied by a certificate
of a Senior Financial Officer as to the estimated Yield-Maintenance Amount due
in connection with such prepayment (calculated as if the date of such notice
were the date of the prepayment), setting forth the details of such computation.
Two Business Days prior to such prepayment, the Company shall deliver to each
Holder of Notes a certificate of a Senior Financial Officer specifying the
calculation of such Yield-Maintenance Amount as of the specified prepayment
date.

Section 8.3 Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes, the principal amount of the Notes to be prepaid shall
be allocated among all of the Notes at the time outstanding in proportion, as
nearly as practicable, to the respective unpaid principal amounts thereof not
theretofore called for prepayment.

Section 8.4 Maturity; Surrender, Etc. In the case of each prepayment of Notes
pursuant to this Section 8, the principal amount of each Note to be prepaid
shall mature and become due and payable on the date fixed for such prepayment
(which shall be a Business Day), together with interest on such principal amount
accrued to such date and the applicable Yield- Maintenance Amount, if any. From
and after such date, unless the Company shall fail to pay such principal amount
when so due and payable, together with the interest and Yield- Maintenance
Amount, if any, as aforesaid, interest on such principal amount shall cease to
accrue. Any Note paid or prepaid in full shall be surrendered to the Company and
cancelled and shall not be reissued, and no Note shall be issued in lieu of any
prepaid principal amount of any Note.

 

ANNEX A-20

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

Section 8.5 Purchase of Notes. The Company will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement and the
Notes or (b) pursuant to Section 13.2(b); provided that if an Affiliate which
does not Control and is not Controlled by the Company has so acquired any of the
outstanding Notes, such acquisition shall not constitute an Event of Default.
The Company will promptly cancel all Notes acquired by it or any Affiliate
pursuant to any payment or prepayment of Notes pursuant to any provision of this
Agreement and no Notes may be issued in substitution or exchange for any such
Notes.

Section 8.6 Yield-Maintenance Amount.

“Yield-Maintenance Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Yield-Maintenance Amount may in no event be less
than zero. For the purposes of determining the Yield-Maintenance Amount, the
following terms have the following meanings:

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by (i) the yields reported as of 10:00
a.m. (New York City time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as “Page
PX1” (or such other display as may replace Page PX1) on Bloomberg Financial
Markets for the most recently issued actively traded on the run U.S. Treasury
securities having a maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date, or (ii) if such yields are not reported as
of such time or the yields reported as of such time are not ascertainable
(including by way of interpolation), the Treasury Constant Maturity Series
Yields reported, for the latest day for which such yields have been so reported
as of the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for U.S. Treasury securities having a constant maturity
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date.

In the case of each determination under clause (i) or clause (ii), as the case
may be, of the preceding paragraph, such implied yield will be determined, if
necessary, by (a) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly between (1) the applicable U.S. Treasury security with the maturity
closest to and greater than such Remaining Average Life and (2) the applicable
U.S. Treasury security with the maturity closest to and less than such Remaining
Average Life. The Reinvestment Yield shall be rounded to the number of decimal
places as appears in the interest rate of the applicable Note.

 

ANNEX A-21

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing
(i) such Called Principal into (ii) the sum of the products obtained by
multiplying (a) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (b) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or 12.1.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

Section 8.7 Prepayment in Connection with Asset Sales

If the Company wants to offer to prepay any Notes in connection with an Asset
Sale pursuant to Section 10.10, the Company will give written notice thereof to
each Holder of Notes, which notice shall (i) refer specifically to this
Section 8.7 and describe in reasonable detail the Asset Sales giving rise to
such offer to prepay the Notes, (ii) specify the principal amount of each Note
being offered to be prepaid, (iii) specify a date upon which the Notes will be
prepaid, which shall be not less than 30 days and not more than 60 days after
the date of such notice (the “Disposition Prepayment Date”) and specify the
Disposition Response Date (as defined below), and (iv) offer to prepay on the
Disposition Prepayment Date the amount specified in (ii) above with respect to
each Note together with interest accrued thereon to the Disposition Prepayment
Date. Each Holder of Notes shall notify the Company of such Holder’s acceptance
or rejection of such offer by giving written notice of such acceptance or
rejection to the Company (provided, however, that any Holder who fails to so
notify the Company shall be deemed to have rejected such offer) on a date at
least 5 days prior to the Disposition Prepayment Date (such date 5 days prior to
the Disposition Prepayment Date being the “Disposition Response Date”), and the
Company shall prepay on the Disposition Prepayment Date the amount specified in
(ii) above plus interest accrued thereon to the Disposition Prepayment Date, but
without any Yield-Maintenance Amount or other premium, with respect to each Note
held by the Holders who have accepted such offer in accordance with this
Section 8.7.

 

ANNEX A-22

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

SECTION 9. AFFIRMATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

Section 9.1 Compliance with Law. Without limiting Section 10.4, the Company
will, and will cause its Subsidiaries to comply with all laws, ordinances or
governmental rules or regulations to which it is subject, including, without
limitation, ERISA, the USA Patriot Act and Environmental Laws, and will obtain
and maintain in effect all licenses, certificates, permits, franchises and other
governmental authorizations necessary to the ownership of its properties or to
the conduct of its businesses to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 9.2 Insurance.(a) Maintenance of Insurance. The Company will maintain or
cause to be maintained and will cause its Subsidiaries to maintain, with
financially sound and reputable insurers, insurance with respect to their
respective properties and businesses against such casualties and contingencies,
of such types, on such terms and in such amounts (including deductibles,
co-insurance and self-insurance, if adequate reserves are maintained with
respect thereto) as is customary in the case of entities of established
reputations engaged in the same or a similar business and similarly situated.

 

ANNEX A-23

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

(b) Evidence of Insurance: Promptly upon request by a Holder or the Collateral
Agent, the Company shall furnish the Holders and the Collateral Agent with
approved certification of all required insurance. Such certification shall be
executed by each insurer or by an authorized representative of each insurer
where it is not practical for such insurer to execute the certificate itself.
Such certification shall identify underwriters, the type of insurance, the
insurance limits, and the policy term, and shall specifically list the special
provisions enumerated for such insurance required by this Section 9.2. Upon
request, the Company will promptly furnish the Holders and the Collateral Agent
with copies of all insurance certificates, binders, and cover notes or other
evidence of such insurance relating to the Collateral.

(c) No Duty of Purchaser to Verify: No provision of this Section 9.2 or any
other provision of this Agreement, any other Financing Document or any Lease
shall impose on the Holders or the Collateral Agent any duty or obligation to
verify the existence or adequacy of the insurance coverage maintained by the
Company, nor shall the Holders or the Collateral Agent be responsible for any
representations or warranties made by or on behalf of the Company to any
insurance company or underwriter.

Section 9.3 Maintenance of Properties. The Company will, and will cause its
Subsidiaries, Sharyland and Qualified Lessees that are Affiliates of the Company
to, and will use commercially reasonable efforts to cause the other Qualified
Lessees to, (a) maintain, preserve and protect in all material respects all of
its respective material properties (including any such properties comprising any
material portion of the System) and equipment necessary in the operation of its
respective business (taken as a whole) in good, working order and condition,
ordinary wear and tear excepted; and (b) make all necessary repairs thereto and
renewals and replacements thereof.

Section 9.4 Payment of Taxes and Claims. The Company will, and will cause each
of its Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent the same have become due and payable and before they have become
delinquent and all claims for which sums have become due and payable that have
or might become a Lien on properties or assets of the Company or any Subsidiary,
provided that none of the Company or any Subsidiary need pay any such tax,
assessment, charge, levy or claim if (i) the amount, applicability or validity
thereof is contested by such Person on a timely basis in good faith and in
appropriate proceedings, and such Person has established adequate reserves
therefor in accordance with GAAP on its books or (ii) the nonpayment of all such
taxes, assessments, charges, levies and claims in the aggregate could not
reasonably be expected to have a Material Adverse Effect.

Section 9.5 Existence, Etc. Except as permitted under Section 10.2, the Company
will, and will cause each of its Subsidiaries, at all times preserve and keep in
full force and effect its respective limited liability company, corporate or
limited partnership existence and all rights and franchises of the Company
unless (other than with respect to the Company’s existence), in the good faith
judgment of the Company, the termination of or failure to preserve and keep in
full force and effect such limited liability company, corporate or limited
partnership existence, right or franchise could not, individually or in the
aggregate, have a Material Adverse Effect.

 

ANNEX A-24

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

Section 9.6 Books and Records; Inspection Rights

. The Company will, and will cause each of its Subsidiaries and Sharyland to,
and will use commercially reasonable efforts to cause other Qualified Lessees
to, maintain proper books of record and account in conformity with GAAP and all
applicable requirements of any Governmental Authority having legal or regulatory
jurisdiction over such Person. The Company will permit representatives and
independent contractors of the Holders of the Notes to visit and inspect any of
its properties, to examine its corporate, financial and operating records, and
make copies thereof or abstracts therefrom, and to discuss its affairs, finances
and accounts with its directors, officers, and independent public accountants,
all at the expense of the Company and at such reasonable times during normal
business hours no more than once per calendar year, upon reasonable advance
notice to the Company; provided, however, that when an Event of Default has
occurred and is continuing, any Holder of the Notes (or any of its respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Company at any time during normal business hours and as often as
reasonably desired.

Section 9.7 Collateral; Further Assurances(a) The Company shall take all actions
necessary to insure that the Collateral Agent, on behalf of the Secured Parties
(or in the case of Real Property Collateral, the Trustee named in the Deeds of
Trust, for the benefit of the Collateral Agent and the other Secured Parties),
has and continues to have in all relevant jurisdictions duly and validly
created, attached and enforceable Liens on the Collateral, including perfected
first-priority Liens on Collateral constituting UCC Collateral or Real Property
Collateral, in each case, to the extent required under the Security Documents
(including, in accordance with clauses (c) and (d) of this Section 9.7,
after-acquired Collateral), subject to no Liens other than Permitted Liens. The
Company shall cause the Obligations to constitute direct senior secured
obligations of the Company and to be senior in right of payment and to rank
senior in right of security (other than Permitted Liens) with respect to
Collateral granted in the Security Documents to all other Indebtedness of the
Company (other than Permitted Secured Indebtedness, with which it shall be pari
passu in accordance with the terms of the Collateral Agency Agreement).

(b) Upon completion of each New Project of a Project Finance Subsidiary, the
Company may acquire the equity interests of such Project Finance Subsidiary or
cause any such Project Finance Subsidiary to Transfer the New Project to the
Company and upon such acquisition or Transfer, the Company or the Project
Finance Subsidiary, as applicable, shall take all actions necessary to insure
that

(w) (w) the New Project becomes a part of the Collateral to the extent required
under the Security Documents and Section 9.7(c), subject to the first priority
Lien of the Security Documents (subject to no Liens other than Permitted Liens
and rights of holders of Permitted Secured Indebtedness in accordance with the
Collateral Agency Agreement), (x) no Default or Event of Default occurs as a
result of such Transfer, (y) the Indebtedness of the Project Finance Subsidiary
is either repaid in full at the time of the Transfer or becomes Permitted
Secured Indebtedness in accordance with the Collateral Agency Agreement, and
(z) the Project Finance Subsidiary is promptly liquidated or merged with and
into the Company or has provided a Guaranty of the Obligations in a manner
consistent with Section 9.7(d).

(c) If, after the Third Amendment Date, the Company acquires any Real Property
Collateral, the Company shall forthwith (and in any event, within five Business
Days of 45 days after the last day of the fiscal quarter in which such
acquisition is consummated or such longer period of time as reasonably agreed by
the Required Holders) deliver to the Collateral Agent a fully executed mortgage
or deed of trust over the Company’s

 

ANNEX A-25

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

interests in such Real Property Collateral, in form and substance satisfactory
to the Required Holders and the Collateral Agent, together with such surveys,
environmental reports and other documents and certificates with respect to such
real estate as may be reasonably required by the Required Holders. The Company
further agrees to take all other actions necessary to create in favor of the
Trustee named therein for the benefit of the Collateral Agent and the other
Secured Parties a valid and enforceable first priority Lien on the Company’s
interests in such Real Property Collateral, free and clear of all Liens except
for Permitted Liens and rights of holders of Permitted Secured Indebtedness in
compliance with the Collateral Agency Agreement.

(d) If, after the Third Amendment Date, the Company acquires or creates any new
Subsidiary (other than any Subsidiary of the Company that is not organized under
the laws of the United States, any state thereof or the District of Columbia,
any Project Finance Subsidiary (except pursuant to Section 9.7(b)) and any other
Subsidiary that is prohibited from providing a Guaranty of the Obligations by
any Requirement of Law), the Company shall or cause such Subsidiary forthwith
(and in any event, within 30 days of such creation or acquisition (or such
longer time as the Required Holders may agree)):

(i) execute and deliver to the Collateral Agent a Subsidiary Guaranty;

(ii) to deliver to the Collateral Agent a certificate of such Subsidiary,
substantially consistent with those delivered on the Closing Date pursuant to
Section 4.03(b), with appropriate insertions and attachments;

(iii) to take such actions reasonably necessary or advisable to grant to the
Collateral Agent for the benefit of the Secured Parties (or, in the case of Real
Property Collateral, the Trustee named in the Deeds of Trust, for the benefit of
the Collateral Agent and the other Secured Parties) a perfected and enforceable
first- priority Lien in the Collateral described in the Security Documents with
respect to such new Subsidiary, subject to no Liens other than Permitted Liens
and rights of holders of Permitted Secured Indebtedness in compliance with the
Collateral Agency Agreement; and

(iv) if reasonably requested by the Collateral Agent, to deliver to the
Collateral Agent legal opinions relating to the matters described above, which
opinions shall be in form and substance reasonably satisfactory to the
Collateral Agent.

Notwithstanding anything to the contrary herein or in any other Note Document,
it is understood and agreed that the Subsidiary Guaranty of any Subsidiary that
is subject to an Asset Sale permitted under Section 10.10 shall be automatically
released simultaneously with the release of liens and security interests in
connection with such Asset Sale in accordance with the Collateral Agency
Agreement without the need for any further consent from, or action by, any
Holder. In addition, in connection with any Asset Sale permitted under
Section 10.10, the Holders hereby agree to execute and/or deliver any documents
and/or take any other action reasonably requested by the Company to further
evidence or give effect to the release of any Subsidiary Guaranty by any
Subsidiary that is the subject of such Asset Sale.

 

ANNEX A-26

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

Section 9.8 Material Project Documents.(a) The Company shall at all times
(i) perform and observe all of the covenants under the Material Project
Documents to which it is a party and take reasonable actions to enforce all of
its rights thereunder, other than to the extent the same could not reasonably be
expected to have a Material Adverse Effect, (ii) subject to the provisions of
clause (b) of this Section 9.8, maintain the System Leases (other than Leases
constituting System Leases only pursuant to clause (5) of the definition
thereof) in full force and effect, and (iii) maintain the Leases (other than the
System Leases referred to in the foregoing clause (ii) of this Section 9.8(a))
to which it or any of its Subsidiaries is a party in full force and effect,
except to the extent the same could not reasonably be expected to have a
Material Adverse Effect..

 

ANNEX A-27

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

(b) If the term of a Lease with the Company or one of its Subsidiaries expires
and the Qualified Lessee under such Lease has either ceased operating the
related assets or has ceased paying rent as required under the applicable Lease,
the Company shall, or shall cause a Subsidiary, as applicable, to enter into a
supplement or a new Lease with respect to the related leasehold assets with a
Qualified Lessee that provides for rent that, when combined with all other
expected revenue, will, in the reasonable judgment of the Company, as of the
commencement date of such supplement or new Lease, generate sufficient revenue
to satisfy the requirements of Section 9.9 and will not otherwise result in a
materially worse position for the Company as compared to the terms of the
applicable expired Lease. Each such new Lease shall have a term of at least five
years. Notwithstanding the foregoing, if (i) such expired Lease relates to
transmission and/or distribution assets that are not generating significant
revenue, (ii) the failure to renew such Lease would not constitute a Material
Adverse Effect and (iii) the Company reasonably believes it will generate
sufficient revenue and hold sufficient assets (without giving effect to the
leasehold assets with respect to such Lease) to satisfy the requirements of
Section  9.9, then this Section 9.8(b) will not require a supplement or new
lease with respect to such leasehold assets.

Section 9.9 Financial Ratios(a) The Company shall at all times maintain, on a
consolidated basis, a Total Debt to Capitalization Ratio of not more than 0.65
to 1.00.

(b) The Company shall maintain, for each period of four consecutive fiscal
quarters, a Debt Service Coverage Ratio of at least 1.40 to 1.00; provided that
for purposes of this Section 9.9(b), the Debt Service Coverage Ratio shall be
deemed to be 1.40 to 1.00 for the three calendar quarters ending December 31,
2009, March 31, 2010 and June 30, 2010.

SECTION 10. NEGATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

Section 10.1 Transactions with Affiliates. The Company will not and will not
permit any Subsidiary to enter into directly or indirectly any transaction or
group of related transactions (including without limitation the purchase, lease,
sale or exchange of properties of any kind or the rendering of any service) with
any Affiliate other than (i) transactions with Project Finance Subsidiaries, as
permitted by Section 9.7(b)(ii) and other transactions between or among the
Company and one or more Subsidiaries, or any subset thereof, to the extent
permitted under Sections 10.2, 10.6, 10.7, 10.10 and 10.14, (ii) Leases with
Qualified Lessees and transactions relating thereto, (iii) any Qualified Lessee
Affiliate Loan and any Indebtedness permitted under
Section 10.6(d)(ii)[reserved] (iii) [reserved], (iv) payment of customary fees
and reasonable out of pocket costs to, and indemnities for the benefit of,
directors, officers and employees of the Company and its Subsidiaries in the
ordinary course of business, (v) Investments permitted pursuant to Section 10.7,
(vi) transactions entered into in connection with the Cross Valley Project on or
prior to the Cross Valley Project Transfer and the Golden Spread Project on or
prior to the Golden Spread Project Transfer, (vii) ROFO Transfers[reserved]
(vii) Permitted Affiliate Loans, and (viii) upon fair and reasonable terms no
less favorable to the Company or such Subsidiary than would be obtained in a
comparable arms- length transaction with a Person not an Affiliate; provided
that any transaction will be deemed to meet the requirements of this clause
(viii) if, (x) prior to a Qualifying IPO, such transaction is on terms approved
by the holders of a majority of the Capital Stock of InfraREIT held by Persons.

 

ANNEX A-28

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

who do not have a separate material interest in such transaction other than by
virtue of their ownership of such Capital Stock, or by a majority of the
directors nominated by such Persons, and (y) upon the completion of a Qualifying
IPO and thereafter, such transaction is on terms approved by a majority of the
board of directors (or comparable governing body) of InfraREIT or an Affiliate
thereof who are “independent”(as such term is defined pursuant to the rules of
the primary exchange on which the Capital Stock is listed for trading), or a
majority of the “independent” members of a committee of any such board of
directors (or comparable governing body).

Section 10.2 Merger, Consolidation, Etc. The Company will not nor will it cause
or permit any of its Subsidiaries to consolidate with or merge with any other
Person or Transfer all or substantially all of its assets in a single
transaction or series of transactions to any Person, except (i) pursuant to the
System Leases or any other Lease[reserved], (ii) subsidiary mergers as permitted
pursuant to Section 9.7(b), (iii) that so long as both before and after giving
effect to such merger or consolidation or Transfer of all or substantially all
of its assets to another Person no Default or Event of Default exists, the
Company or any Subsidiary may merge or consolidate with another Person, and the
Company or any Subsidiary may Transfer all or substantially all of its assets to
another Person, so long as, after giving effect to such merger or consolidation,
or such Transfer of all or substantially all of its assets, (A) with respect to
any merger or consolidation to which the Company is a party, the Company shall
be the surviving entity, (B) with respect to any merger or consolidation to
which a Subsidiary is a party but the Company is not, a Subsidiary (other than a
Project Finance Subsidiary) shall be the surviving entity and (C) with respect
to any Transfer of all or substantially all of its assets by the Company or a
Subsidiary, the Company or another Subsidiary (other than a Project Finance
Subsidiary) shall be the transferee or lessee of such assets (except to the
extent permitted by clauses (i) andclause (ii) of this Section 10.2, (iv) the
FERC Merger[reserved] or (v) the Company or any Subsidiary may merge or
consolidate with another Person or otherwise Transfer assets to another Person
in connection with any transaction permitted by Section 10.10 so long as
(A) such transaction does not constitute the Transfer of all or substantially
all of the assets of the Company and its Subsidiaries, taken as a whole and
(B) in the case of a merger or a consolidation to which the Company is a party,
the Company shall survive such merger or consolidation.

Section 10.3 Line of Business. The Company will not and will not permit any
Subsidiary to engage in any business if, as a result, the general nature of the
business in which the Company and its Subsidiaries taken as a whole, would then
be engaged would be substantially changed from the transmission and distribution
of electric power and the provision of ancillary services.

Section 10.4 Terrorism Sanctions Regulations. The Company will not and will not
permit any Controlled Entity (a) to become (including by virtue of being owned
or controlled by a Blocked Person), own or control a Blocked Person or any
Person that is the target of sanctions imposed by the United Nations or by the
European Union, or (b) directly or indirectly to have any investment in or
engage in any dealing or transaction (including, without limitation, any
investment, dealing or transaction involving the proceeds of the Notes) with any
Person if such investment, dealing or transaction (i) would cause any holder to
be in violation of any applicable United States (federal or state)
anti-terrorism law or regulation applicable to such holder, or (ii) is
prohibited by or subject to sanctions under any U.S. Economic Sanctions, or
(c) to engage, nor shall any Affiliate of either engage, in any activity that
could subject such Person or any holder to sanctions under CISADA or any similar
law or regulation with respect to Iran or any other country that is subject to
U.S. Economic Sanctions.

 

ANNEX A-29

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

Section 10.5 Liens. The Company will not, nor will it cause or permit any
Subsidiary to, directly or indirectly create, incur, assume or permit to exist
(upon the happening of a contingency or otherwise) any Lien on or with respect
to the Collateral or any other property of the Company or such Subsidiary,
whether now owned or held or hereafter acquired, or any income or profits
therefrom, or assign or otherwise convey any right to receive income or profits,
or on any other asset now owned or hereafter acquired by the Company or such
Subsidiary, except (each, a “Permitted Lien”):

(a) solely in the case of the Note Parties, Liens created or permitted by the
Financing Documents on the assets of the Note Parties; and

(b) (i) solely in the case of a Project Finance Subsidiary, Liens on assets
owned by that Project Finance Subsidiary, (ii) Liens on the Capital Stock in
that Project Finance Subsidiary, in each case to secure its Non-Recourse Debt
and (iii) Liens in respect of Guaranties permitted under Section 10.6(c)(iii);

(c) Liens created or permitted pursuant to the terms of the Security Documents,
including Cash Collateral (as defined in the Collateral Agency Agreement);

(d) Liens for Taxes which are not yet due and payable or the payment of which is
not at the time required by Section 9.4;

(e) any attachment or judgment Lien, unless such attachment or judgment Lien
constitutes an Event of Default under Section 11(l) hereof;

(f) Liens of a lessor of equipment to the Company or any Subsidiary on such
lessor’s leased equipment (but excluding equipment leased pursuant to a Capital
Lease), including any of the foregoing which is evidenced by a protective UCC
filing;

(g) Mechanics’, warehousemen’s, carriers’, workers’, repairers’, landlords’, and
other similar liens arising or incurred in the ordinary course of business and
(i) which do not in the aggregate materially detract from the value of property
or assets subject to such Liens or materially impair the continued use thereof
in the operation of the business or (ii) which are being contested in good faith
by appropriate proceedings, which proceedings have the effect of preventing the
forfeiture or sale of the property or asset subject to such Liens, or other
Liens incurred or deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, trade contracts, leases, government contracts,
performance and return-of-money bonds and other similar obligations incurred in
the ordinary course of business (exclusive of obligations in respect of the
payment for borrowed money);

(h) zoning, entitlement, restriction, and other land use and environmental
regulations by Governmental Authorities and encroachments, easements, rights of
way, covenants, restrictions or agreements which do not materially interfere
with the continued use of any asset as currently used in the conduct of the
business;

 

ANNEX A-30

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

(i) any encumbrances set forth in any franchise or governing ordinance under
which any portion of the business is conducted which could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect;

(j) all rights of condemnation, eminent domain, or other similar right of any
Person;

(k) any interest of title of a lessor under leases; and

(l) Liens securing Permitted Secured Indebtedness on a pari passu basis with the
Obligations in accordance with the terms of the Collateral Agency Agreement.

Notwithstanding the foregoing, the Company shall not, and shall not permit any
Subsidiary, to grant any Liens securing Indebtedness for borrowed money (other
than Non- Recourse Debt incurred by a Project Finance Subsidiary) unless such
Indebtedness for borrowed money is secured by Liens securing Permitted Secured
Indebtedness on a pari passu basis with the Obligations in accordance with the
terms of the Collateral Agency Agreement.

Section 10.6 Indebtedness. The Company will not, and will not cause or permit
any Subsidiary or Sharyland to, incur any Indebtedness, and will use
commercially reasonable efforts not to permit any Qualified Lessee or
Subsidiaries of Specified Qualified Lessees to incur Indebtedness for borrowed
money, in each case except the following Indebtedness, which may be incurred
subject to the requirements of the last paragraph of this section:

(a) Indebtedness evidenced by the Financing Documents;

(b) Indebtedness of the Company (i) that is not related to, and does not
support, Non-Recourse Debt of a Project Finance Subsidiary and (ii) if incurred,
would not result in a breach of Section 9.9; provided that if the Indebtedness
is proposed to be secured by any of the Collateral, then at least five Business
Days (or such shorter period reasonably agreed by the Required Holders) prior to
the incurrence of such Indebtedness, the Company shall (x) notify the Holders of
its intent to incur such Indebtedness, which notice shall set forth in
reasonable detail (A) the amount and proposed economic terms of such
Indebtedness, (B) by type of lender or purchaser and (C) the proposed collateral
for such Indebtedness (which proposed collateral may include any or all of the
Collateral) and (y) deliver to the Collateral Agent and the other Secured
Parties an executed joinder agreement substantially in the form of Exhibit A to
the Collateral Agency Agreement pursuant to which all the proposed holders of
such Indebtedness have become party to the Collateral Agency Agreement;

(c) (i) Non-Recourse Debt incurred by a Project Finance Subsidiary of the
Company (including Non-Recourse Debt incurred by such Project Finance Subsidiary
prior to being acquired by the Company or a Subsidiary) to fund a New Project,
(ii) any Indebtedness in the form of a pledge of Capital Stock in a Project
Finance Subsidiary as security for Non- Recourse Debt of such Project Finance
Subsidiary and (iii) Indebtedness in the form of Guaranties by the Company or
any Subsidiary of Indebtedness of any Project Finance Subsidiary, the aggregate
amount of which Guaranties shall not exceed $25,000,000 outstanding at any given
time;

 

ANNEX A-31

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

(d) Indebtedness of any such Qualified Lessee (i) in an aggregate principal
amount for such Qualified Lessee of up to the greater of (A) $5,000,000 and
(B) an amount equal to 1% of the sum of, without duplication, (x) the total
amount of the Consolidated Net Plant of such Qualified Lessee, plus (y) the
total amount of the Consolidated Net Plant of any guarantor(s) of such Qualified
Lessee’s obligations under the applicable Leases, plus (z) the total amount of
Leased Consolidated Net Plant, in each case on a senior secured basis and
(ii) in an aggregate principal amount for such Qualified Lessee of up to the
greater of (A) $10,000,000 and (B) an amount equal to 1.5% of the sum of,
without duplication, (x) the total amount of the Consolidated Net Plant of such
Qualified Lessee, plus (y) the total amount of the Consolidated Net Plant of any
guarantor(s) of such Qualified Lessee’s obligations under the applicable Leases,
plus (z) the total amount of Leased Consolidated Net Plant, in each case on an
unsecured subordinated basis on terms substantially similar to the terms set
forth on Exhibit 2, to the extent allowed under the Leases to which such
Qualified Lessee is a party as a lessee or tenant thereunder; provided, that for
purposes of this clause (d), all Consolidated Qualified Lessees will be treated
as one Qualified Lessee;

(d) [reserved];

(e) Indebtedness of the Company to any of its Subsidiaries, which by its terms
is expressly subordinated to the Obligations pursuant to the Subordination
Terms, and Indebtedness of any Subsidiary to the Company or any other Subsidiary
of the Company not to exceed $5,000,000 at any one time outstanding and in each
case to have a maturity date of less than one year;

(f) (i) any Qualified LesseePermitted Affiliate Loan and the aggregate principal
amount of which does not exceed $325,000,000 outstanding at any given time and
(ii) other Indebtedness of Qualified Lesseesowing to Affiliates otherwise
acceptable to the Required Holders; and

(g) Indebtedness of Subsidiaries of Specified Qualified Lessees incurred in an
aggregate principal amount for each such Specified Qualified Lessee of up to the
product of (x) such Specified Qualified Lessee’s Consolidated Net Plant (derived
from its most recently prepared consolidated balance sheet, prepared in
accordance with GAAP but adjusted to reverse the effects of failed
sale-leaseback accounting in a manner reasonably determined by such Specified
Qualified Lessee in good faith) multiplied by (y) the lesser of (A) the sum of
such Specified Qualified Lessee’s then-current PUCT-regulated debt-to-equity
ratio (expressed as a percentage) and 5% or (B) 65%; provided that such
Indebtedness must be Non-Recourse Debt to such Specified Qualified Lessee.

(g) [reserved]

Indebtedness of the Company and its Subsidiaries may be incurred under this
Section 10.6 only if no Default or Event of Default is, or as a result of such
incurrence would be, existing.

Section 10.7 Loans, Advances, Investments and Contingent Liabilities. The
Company will not make or permit to remain outstanding any loan or advance to, or
extend credit other than credit extended in the ordinary course of business to
any Person, or own, purchase or acquire any stock, obligations or securities of,
or any other interest in, or make any capital contribution to, any Person
(collectively, “Investments”), or commit to do any of the foregoing, except
(a) Permitted Investments, (b) ownership, purchase and acquisition of equity
interests in

 

ANNEX A-32

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

and capital contributions to Project Finance Subsidiaries of the Company and
Wholly-Owned Subsidiaries, including, without limitation, pursuant to
Section 9.7(b), (c) loans, advances and extensions of credit (i) to Subsidiary
Guarantors and other Wholly-Owned Subsidiaries (other than Project Finance
Subsidiaries) not required to provide a Guaranty pursuant to Section 9.7(d) and
(ii) to Project Finance Subsidiaries in the form of

 

ANNEX A-33

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

Guaranties by the Company or any Subsidiary of Indebtedness of any Project
Finance Subsidiary, the aggregate amount of which Guaranties shall not exceed
$25,000,000 outstanding at any given time, (d) any Qualified Lessee Affiliate
Loan or (e) Investments made in connection with the Cross Valley Project and the
Golden Spread Project prior to the Cross Valley Project Transfer and the Golden
Spread Project Transfer and (f) the ROFO Transfers..

Section 10.8 No Subsidiaries. The Company shall have no subsidiaries other than
Project Finance Subsidiaries and Wholly-Owned Subsidiaries.

Section 10.9 Restricted Payments. The Company will not, directly or indirectly,
make or declare any Distribution unless there does not exist and, after giving
effect to the proposed Distribution, there will not exist, a Default or an Event
of Default. The Company shall deliver to the Holders and the Collateral Agent
before a Distribution is made a certificate of a Responsible Officer of the
Company stating that the foregoing condition has been satisfied and, if
requested, providing supporting data and calculations.

Section 10.10 Sale of Assets, Etc. The Company will not, nor will it cause or
permit any Subsidiary, to Transfer, or agree or otherwise commit to Transfer,
any of its assets (an “Asset Sale”) except:

(a) the Company or a Subsidiary shall lease the System or other transmission and
distribution assets and related assets pursuant to a Lease to which the Company
or a Subsidiary thereof is a party;

(a) [reserved];

(b) (i) each Project Finance Subsidiary of the Company may Transfer its assets
to the Company or its Wholly-Owned Subsidiaries in accordance with
Section 9.7(b); and (ii) the Company may Transfer, or suffer the Transfer of,
its ownership interests in a Project Finance Subsidiary and such Project Finance
Subsidiary may Transfer, or suffer the Transfer of its assets, in each case in
connection with and pursuant to the exercise of remedies under the documentation
governing Non-Recourse Debt incurred by such Project Finance Subsidiary;

(c) Asset Sales (i) among the Company and the Subsidiary Guarantors (or a subset
thereof), (ii) among Subsidiaries that are not Subsidiary Guarantors and
(iii) from Subsidiaries to the Company or a Subsidiary Guarantor;

(d) in connection with an acquisition that is not prohibited under this
Agreement, (i) Asset Sales of operating assets and related assets to a Qualified
Lessee and (ii) Asset Sales of property acquired after the Third Amendment Date
that are not electric transmission or distribution assets, in each case
(x) which are, in the aggregate, not material in relation to the assets acquired
and (y) upon fair and reasonable terms no less favorable to such Person than
would be obtained in a comparable arms-length transaction with a Person not an
Affiliate;

(e) Permitted Liens;

(f) Investments permitted by Section 10.7, transactions permitted by Section
10.2 and Distributions permitted by Section 10.9;

 

ANNEX A-34

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

(g) Asset Sales made in connection with the Cross Valley Project Transfer and
the Golden Spread Project Transfer[reserved];

(h) Asset Sales consisting of goods and inventory from the Company or any
Subsidiary to a Qualified Lessee at cost or on such other terms as may be
approved by a majority of the board of directors (or comparable governing body)
of InfraREIT or an Affiliate thereof who are “independent” (as such term is
defined pursuant to the rules of the primary exchange on which the Capital Stock
of InfraREIT or such Affiliate is listed for trading), or a majority of the
“independent” members of a committee of any such board of directors (or
comparable governing body);

(h) [reserved];

(i) ROFO Transfers[reserved];

(j) Asset Sales of assets that are obsolete or no longer used or useful in such
Person’s business; and

(k) any Asset Sale so long as (i) in the good faith opinion of the Company or
such Subsidiary making such Asset Sale, such Asset Sale is in exchange for
consideration having a Fair Market Value at least equal to that of the property
exchanged and (ii) no Default or Event of Default exists and, immediately after
giving effect to such Asset Sale, no Default or Event of Default would exist;
provided that:

(x) subject to clause (z) below, the sum of the Disposition Value of the
property subject to such Asset Sale under this clause (k), as it may be reduced
pursuant to clause (z) below, plus the aggregate Disposition Value of all other
property that was the subject of an Asset Sale under this clause (k) during the
fiscal year in which such Asset Sale occurs shall not exceed 10% of Consolidated
Total Assets as of the last day of the most recently ended fiscal quarter of the
Company,

(y) subject to clause (z) below, but otherwise notwithstanding anything to the
contrary set forth in this Section 10.10, the aggregate sum of the Disposition
Value of the property subject to Asset Sales under this clause (k) after the
Fifth Amendment Effective Date (excluding, for the avoidance of doubt, the
transactions consummated pursuant to the Principal Merger Agreement (as defined
in the Fifth Amendment)), as it may be reduced pursuant to clause (z) below,
shall not exceed 25% of Consolidated Total Assets as of the last day of the most
recently ended fiscal quarter of the Company; and

(z) if any Indebtedness Prepayment Application and/or any Property Reinvestment
Application has been made with respect to all or a portion of the Net Proceeds
Amount of any Asset Sale within one year after such Asset Sale is consummated,
then the Disposition Value of the property subject to such Asset Sale shall be
deemed to be reduced dollar-for-dollar by any such (1) Indebtedness Prepayment
Application for purposes of determining compliance with clause (x) above and/or
(2) Property Reinvestment Application for purposes of determining compliance
with clause (x) or (y) above.

Notwithstanding anything to the contrary herein or in any other Note Document,
it is understood and agreed that the liens on and security interests in any
Collateral that is subject to an Asset Sale permitted under Section 10.10 shall
be automatically released in accordance with the

 

ANNEX A-35

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

Collateral Agency Agreement without the need for any further consent from, or
action by, any Holder. In addition, in connection with any Asset Sale permitted
under Section 10.10, the Holders hereby agree to execute and/or deliver any
documents and/or take any other action reasonably requested by the Company to
further evidence or give effect to the release of liens on or security interests
in any Collateral that is subject to such Asset Sale.

Section 10.11 Sale or Discount of Receivables. The Company will not nor will it
cause or permit any Subsidiary to sell with recourse, or discount or otherwise
sell for less than the face value thereof, any of its notes or accounts
receivable.

Section 10.12 Amendments to Organizational Documents. The Company will not nor
will it cause or permit any of its Subsidiaries to, and shall use commercially
reasonable efforts not to permit, any Qualified Lessee or any of its
Subsidiaries to, amend, supplement, terminate, replace or waive any provision of
its operating agreement or other organization documents after the Third
Amendment Date. Notwithstanding this Section 10.2, the Company, its
Subsidiaries, any Qualified Lessee and its Subsidiaries may, without the consent
of the Holders, amend their respective operating agreement or similar
organizational documents as may be required to facilitate or implement any of
the following:

(a) to reflect (i) the contribution of any new capital or additional capital by
new or existing members or partners of such Person, (ii) the addition of new
members or partners of such Person, or (iii) any adjustment, termination,
reduction or redemption of equity interests of its members, partners or other
holders of equity interests or the issuance of additional equity interests in
such Person; provided, that after giving effect to any such changes, no Event of
Default would exist under Sections 10.8, or 1211(no);

(b) to reflect a change that does not adversely affect any Holders in any
material respect, or to cure any ambiguity, or correct or supplement any
provision, not inconsistent with law or with the provisions of this Agreement;

(c) to satisfy any requirements, conditions, or guidelines contained in any
order, directive, opinion, ruling or regulation of a federal or state agency or
contained in federal or state law;

(d) to take actions to avoid any material adverse consequences to such Person as
a result of any change in law or interpretation of law applicable to Persons
subject to regulation by the PUCT and FERC; and

 

ANNEX A-36

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

(e) to effect the dissolution, liquidation, merger or consolidation of any
Person that is not otherwise prohibited under this Agreement.

The Company will provide prompt notice to the Holders upon taking any such
action under the foregoing sentence of this Section 10.12.

Section 10.13 Sale and Lease-Back. Except for the System Leases, the CREZ Lease
and any other Lease, theThe Company will not, nor will it cause or permit any
Subsidiary to, enter into any arrangement providing for the leasing by the
Company or any Subsidiary of real or personal property which has been or is to
be Transferred by the Company or such Subsidiary to a lender or investor or to
any Person to whom funds have been or are to be advanced by such lender or
investor on the security of such property or rental obligations of the Company
or any Subsidiary.

Section 10.14 ERISA Compliance(a) Relationship of Vested Benefits to Plan
Assets. The Company will not as of the last day of any calendar year permit any
Plan to be “at risk” within the meaning of Section 303 of ERISA to the extent
such action could reasonably be expected to result in a Material Adverse Effect.
The Company and its ERISA Affiliates will not incur withdrawal liabilities (and
will not become subject to contingent withdrawal liabilities) under section 4201
or 4204 of ERISA in respect of Multiemployer Plans that individually or in the
aggregate could reasonably be expected to result in a Material Adverse Effect.

(b) Valuations. For the purposes of clause (a) above, all assumptions and
methods used to determine the actuarial valuation of vested and unvested
employee benefits under any Plan at any time maintained by the Company and the
present value of assets of any such Plan shall be reasonably consistent with
those determinations made for purposes of Section 5.13.

(c) Prohibited Actions. The Company will not, nor, as applicable, will any Plan
at any time maintained by the Company:

(i) engage in any action that could reasonably be expected to cause the
execution and delivery of this Agreement and the issuance and sale of the Notes
to result in a non-exempt “prohibited transaction” (as such term is defined in
Section 406 of ERISA and Section 4975(c) of the Code);

(ii) fail to meet the minimum funding standards of Section 302 of ERISA or
Sections 412 and 430 of the Code, or seek or obtain a waiver thereof or fail to
make any required contribution to a Multiemployer Plan; or

(iii) terminate any such Plan in a manner which could result in the imposition
of a Lien on the Property of the Company pursuant to Section 4068 of ERISA that
could reasonably be expected to result in a Material Adverse Effect.

 

ANNEX A-37

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

Section 10.15 No Margin Stock. Anything herein contained to the contrary
notwithstanding, the Company will not, nor will it permit any Subsidiary to,
make or authorize any investment in, or otherwise purchase or carry, any margin
stock (within the meaning of Regulation U issued by the Board of Governors of
the Federal Reserve System of the United States) that violates the provisions,
or for any purpose that violates the provisions, of Regulation U of the Board of
Governors of the Federal Reserve System of the United States.

Section 10.16 Project Documents.(a) The Company will not, and will not permit
any Subsidiary to, amend, modify, supplement, replace, renew, extend, terminate
or waive any provision of any Lease to which the Company or such Subsidiary is
party, or consent to any amendment, modification, supplement, replacement,
renewal, extension, termination or waiver of any such Lease except (i) the
consummation of the FERC Lease Assumptions in connection with the FERC Merger,
(ii) to the extent the same could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect and (iii) if the
Company reasonably believes, after giving effect thereto, the Company will
generate sufficient revenue and hold sufficient assets to satisfy the
requirements of Section  9.9. [Reserved].

(b) The Company shall use commercially reasonable efforts to ensure that no
Specified Qualified Lessee enters into any lease of transmission or distribution
facilities other than (i) the Leases (including maintaining or entering into new
Leases or replacement Leases and amending or modifying Leases to the extent not
prohibited under this Agreement) and (ii) any other leases consented to by
Required Holders.

Section 10.17 Regulation.(a) The Company shall not be or become, and shall use
commercially reasonable efforts not to permit any Specified Qualified Lessee to
be or become, subject to FERC jurisdiction as a public utility under the FPA;
provided, however, that the Company shall not be in default of the forgoing
negative covenant if the Company or any Specified Qualified Lessee becomes
subject to FERC jurisdiction under the FPA solely as a result of a change to the
FPA or in FERC’s interpretation thereof or regulations thereunder, if the
Company or such Specified Qualified Lessee takes all necessary actions to comply
with applicable FERC requirements and the operation of the System is
uninterrupted; and.

(b) The Company shall not, and shall use commercially reasonable efforts to
cause any Specified Qualified Lessee not to violate in any material respect any
regulation or order of the Public Utility Commission of Texas applicable to it.

(c) None of theThe Company nor any Specified Qualified Lessee shall not own,
operate or control any electrical generating, transmitting or distribution
facility, nor effect or control any sale of electricity, outside of the ERCOT
balancing area authority except (i) as permitted by FERC, as set forth in its
declaratory order issued in Docket no. EL07-93-000 or (ii) interconnected
transmission or distribution assets or systems located substantially in the
State of Texas or deriving a majority of their revenue from customers within the
State of Texas.

Section 10.18 Swaps. The Company will not, nor will it permit any Subsidiary to,
enter into any Swap Contracts, except that the Company and its Project Finance
Subsidiaries may enter into Swap Contracts solely to hedge interest rate risk
and not for speculative purposes.

 

ANNEX A-38

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

Section 10.19 Additional Financial Covenants. If the Company shall at any time
enter into one or more agreements pursuant to which Indebtedness in an aggregate
principal amount greater than $25,000,000 shall be outstanding and such
agreement contains one or more financial covenants which are more restrictive on
the Company and its Subsidiaries than the financial covenants contained in
Section 9.9 of this Agreement, then such more restrictive financial covenants
and any related definitions (the “Additional Financial Covenants”) shall
automatically be deemed to be incorporated into Section 9.9 of this Agreement by
reference from the time such other agreement becomes binding upon the Company
until such time as such other Indebtedness is repaid in full and all commitments
related thereto are terminated; provided, that if at the time of any such
repayment or the termination of any such commitment a Default or Event of
Default shall exist under this Agreement, then such Additional Financial
Covenants shall continue in full force and effect under this Agreement so long
as such Default or Event of Default continues to exist. So long as such
Additional Financial Covenants shall be in effect, no modification or waiver of
such Additional Financial Covenants shall be effective unless the Required
Holders shall have consented thereto pursuant to Section 17.1 hereof. Promptly
but in no event more than 5 Business Days following the execution of any
agreement providing for Additional Financial Covenants, the Company shall
furnish each Holder with a copy of such agreement. Upon written request of the
Required Holders, the Company will enter into an amendment to this Agreement
pursuant to which this Agreement will be formally amended to incorporate the
Additional Financial Covenants on the terms set forth herein.

Section 10.20 Burdensome Agreements . The Company will not enter into or permit
any Subsidiary Guarantor or Subsidiary of a Subsidiary Guarantor to enter into
any Contractual Obligation that limits the right (a) of such Subsidiary to make
Distributions to the Company or any Subsidiary Guarantor or to otherwise
transfer property to the Company or any Subsidiary Guarantor, (b) of any
Subsidiary of the Company to guarantee the Indebtedness of the Company or (c) of
the Company or any Subsidiary Guarantor to create, incur, assume or suffer to
exist Liens on property of such Person, in each case except for (i) restrictions
arising under any Requirement of Law, (ii) customary restrictions and conditions
contained in any agreement relating to the sale or other disposition of assets
not prohibited under this Agreement pending the consummation of such sale or
other disposition, (iii) this Agreement, the other Note Documents, Permitted
Liens (other than Liens permitted under Section 10.5(k)), any document or
instrument evidencing or granting any such Permitted Liens and the agreements
listed on Schedule 10.20; (iv) any Contractual Obligation relating to
Indebtedness permitted pursuant to Section 10.6 (including Liens permitted
pursuant to Section 10.5) to the extent, in the good faith judgment of the
Company, such limitations and requirements described in clauses (a), (b) or
(c) above (x) are on customary market terms for Indebtedness of such type at the
time entered into, so long as the Company has determined in good faith that such
restrictions would not reasonably be expected to impair in any material respect
the ability of the Note Parties to meet their ongoing payment obligations under
the Note Documents, or (y) are not materially more restrictive, taken as a whole
with respect to the Company and the Subsidiaries than the restrictions in the
Note Documents, (v) with respect to clause (c), any negative pledge incurred or
provided in favor of any holder of Indebtedness permitted under Section 10.6(c)
solely to the extent any such negative pledge relates to the property financed
by or the subject of such Indebtedness, (vi) non-assignment provisions in
franchise agreements, licenses, easements, leases, indemnities or other
agreements and (vii)

 

ANNEX A-39

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

restrictions on any property or any Person contained in any asset or stock sale
agreement or other similar agreements entered into with respect to such property
or Person to the extent (x) the sale or other disposition of such property or
Person is not prohibited by this Agreement and (y) such restrictions relate only
to the property or Person to be sold or otherwise disposed of.

SECTION 11. EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) the Company defaults in the payment of any principal or Yield- Maintenance
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or

(b) the Company defaults in the payment of any interest on any Note, fees or
other amounts for more than five days after the same becomes due and payable; or

(c) the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d), Section 9.9 or Section 10; or

(d) the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in Sections 11(a), (b) and (c))
or in any other Note Document (other than those referred to in another paragraph
of this Section 11) and such default is not remedied within 30 days after the
earlier of (i) a Responsible Officer obtaining actual knowledge of such default
and (ii) the Company receiving written notice of such default from the
Collateral Agent or Holder of a Note (any such written notice to be identified
as a “notice of default” and to refer specifically to this Section 11(d)); or

(e) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or any other Note
Document or in any writing furnished in connection with the transactions
contemplated hereby proves to have been false or incorrect in any material
respect on the date as of which made; or

(f) [reserved]; or

(f) with respect to any Lease to which the Company or a Subsidiary thereof is a
party (other than Leases pursuant to which the Company recognized revenue, in
the aggregate, that constituted 10% or less of the total consolidated revenue of
the Company and its Subsidiaries (other than Project Finance Subsidiaries) as
set forth on the face of the consolidated statements of operations for the four
consecutive fiscal quarter period that ended on the date of the financial
statements most recently delivered pursuant to Section  7.1), (i) any such Lease
is declared to be null and void or is otherwise unenforceable, or any party
thereto claims that any such agreement is unenforceable (unless, within 90 days
after such declaration or claim, replaced by a Lease that complies with the
provisions of Section  10.16), (ii) one or more payment defaults in an amount in
excess of $10,000,000 in the aggregate occurs across all such Leases, after
giving effect to any cure periods specified therefor or (iii) any default or
event of default (other than those referred to in clause (i) or (ii) of this
Section 11(f)) occurs under any such Lease that could reasonably be expected to
have a Material Adverse Effect and such failure continues for more than 90 days;
or

 

ANNEX A-40

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

(g) (i) the Certificate of Conveniences and Necessity (#30192,     #30026,

(g) #30114 and #30191) (i) any Certificate of Conveniences and Necessity issued
or transferred by the Public Utility Commission of Texas to Sharyland and, prior
to the FERC Merger, the FERC Operator, the Company authorizing the ownership and
operation of the System is terminated without being timely replaced, revoked or
otherwise is not in effect; or (ii) except as could not reasonably be expected
to result in a Material Adverse Effect, any other Required Permit is terminated
without being timely replaced (if the terminated Permit continues to be a
Required Permit), revoked or otherwise is not in effect; provided, however, that
the termination without immediate renewal of any franchise agreement pursuant to
which the Qualified Lessee operating the applicable portion of the System is
authorized to operate the System and collect fees for services shall not
constitute an Event of Default if the parties to the franchise agreement
continue to perform in accordance with the terms of such agreement
notwithstanding the termination; or

(h) any Security Document or any other security document entered into pursuant
to Section 9.7 ceases to give the Collateral Agent perfected first priority
Liens (subject to Permitted Liens) purported to be created thereby in a material
portion of the Collateral, taken as a whole, for any reason other than as
expressly permitted hereunder or thereunder (including by amendment, waiver
and/or consent granted in accordance with the terms hereunder or thereunder) or
satisfaction in full of the Obligations; or any Note Document, at any time after
its execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder (including by amendment, waiver and/or consent granted
in accordance with the terms hereunder or thereunder) or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Note Party
contests in any manner the validity or enforceability of any Note Document; or
any Note Party denies that it has any further liability or obligation under any
Note Document or purports to revoke, terminate or rescind any Note Document,
other than, for each of the foregoing, as expressly permitted hereunder or
thereunder (including by amendment, waiver and/or consent granted in accordance
with the terms hereunder or thereunder) or satisfaction in full of the
Obligations; or

(i) without limiting clause (h), (i) the Company or any Specified Qualified
Lessee is in default (as principal or as guarantor or other surety) in the
payment of any principal of or premium or make-whole amount or interest on any
Indebtedness that is outstanding in an aggregate principal amount of at least,
in the case of the Company or Sharyland, $10,000,000 or, in the case of any
other Specified Qualified Lessee, $2,000,000, in each case beyond any period of
grace provided with respect thereto, or (ii) the Company or any Specified
Qualified Lessee is in default in the performance of or compliance with any term
of any evidence of any Indebtedness (including any mortgage, indenture or other
agreement relating thereto), which Indebtedness, in the case of the Company or
Sharyland, is in an aggregate outstanding principal amount of at least
$10,000,000 (for each such Person individually) or, in the case of any other
Specified Qualified Lessee, is an amount that could reasonably be expected to
result in a Material Adverse Effect, and as a consequence of such default or
condition one or more Persons are entitled to declare such Indebtedness to be
due and payable before its stated maturity or before its regularly scheduled
dates of payment, (iii) as a consequence of the occurrence or continuation of
any event or condition (other than the passage of time or the right of the
holder of Indebtedness to convert such Indebtedness into equity interests),
Indebtedness of the Company or Sharyland in an aggregate outstanding principal
amount of at least $10,000,000 (for each such Person individually) has become or
has been declared due and payable before its stated maturity or before its
regularly scheduled dates of payment, or (iv) a default or an event of default
occurs under the 2009 Note Agreement or the RBC Agreement, and such failure
continues for more than any cure period specified therefor and has not otherwise
been waived; or

 

ANNEX A-41

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

(j) the Company or Sharyland or, to the extent the same could reasonably be
expected to result in a Material Adverse Effect, any other Qualified Lessee
(i) is generally not paying, or admits in writing its inability to pay, its
debts as they become due, (ii) files, or consents by answer or otherwise to the
filing against it or, a petition for relief or reorganization or arrangement or
any other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, reorganization, moratorium or other similar law of any
jurisdiction, (iii) makes an assignment for the benefit of its creditors,
(iv) consents to the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property, (v) is adjudicated as insolvent or to be
liquidated, or (vi) takes corporate action for the purpose of any of the
foregoing; or

(k) a court or Governmental Authority of competent jurisdiction enters an order
appointing, without consent by the Company, or any Subsidiary, Sharyland or, to
the extent the same could reasonably be expected to result in a Material Adverse
Effect, any other Qualified Lessee, a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of any such Person or any such petition shall be filed against any
such Person and such petition shall not be dismissed within 60 days; or

(l) a final judgment or judgments for the payment of money is rendered against
the Company or a Qualified Lessee, in the case of the Company or Sharyland,
aggregating in excess of $10,000,000 or $2,000,000, respectively, or, in the
case of any other Qualified Lessee, to the extent the same could reasonably be
expected to result in a Material Adverse Effect, other than, in each case,
judgments payable by the Company or such Qualified Lessee, rendered in
connection with the condemnations in favor thereof, and which judgments are not,
within 60 days after entry thereof, bonded, discharged or stayed pending appeal,
or are not discharged within 60 days after the expiration of such stay; or

(m) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under Section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) any
Plan shall be “at- risk” within the meaning of Section 303 of ERISA as of the
last day of any calendar year, (iv) the Company or any ERISA Affiliate shall
have incurred or is reasonably expected to incur any liability pursuant to Title
I or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, (v) the Company or any ERISA Affiliate withdraws from
any Multiemployer Plan, or (vi) the Company establishes or amends any employee
welfare benefit plan that provides post-employment welfare benefits in a manner
that would increase the liability of the Company thereunder; and any such event
or events described in clauses (i) through (vi) above, either individually or
together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect; or

 

ANNEX A-42

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

(n) Hunt Family Members cease to Control Sharyland, or any Person other than a
Qualified Lessee shall be the lessee under any lease with respect to the
System[reserved]; or

(o) (i) InfraREIT PartnersOncor shall cease to own or control, directly or
indirectly, 90% of the outstanding equity interest of the Company; or (ii) Hunt
Family Members cease to own and control, directly or indirectly, at least 5% of
the outstanding equity interests of InfraREIT Partners, unless, in the case of
clause (ii), (x) the general partner of InfraREIT Partners has become a publicly
held company, or (y) the Company has total assets on its balance sheet valued at
$1,000,000,000 or greater..

As used in Section 11(m), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.

SECTION 12. REMEDIES ON DEFAULT, ETC.

Section 12.1 Acceleration. (a) If an Event of Default with respect to the
Company described in Section 11(j) or (k) (other than an Event of Default
described in clause (i) of Section 11(j) or described in clause (vi) of
Section 11(j) by virtue of the fact that such clause encompasses clause (i) of
Section 11(j)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.

(b) If any other Event of Default has occurred and is continuing, any Holder or
Holders of more than 51% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.

(c) If any Event of Default described in Section 11(a) or (b) has occurred and
is continuing, any Holder or Holders of Notes at the time outstanding affected
by such Event of Default may at any time, at its or their option, by notice or
notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Yield-Maintenance Amount determined in respect of such
principal amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each Holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Yield-Maintenance Amount by the Company in the event that the Notes are
prepaid or are accelerated as a result of an Event of Default, is intended to
provide compensation for the deprivation of such right under such circumstances.

 

ANNEX A-43

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

Section 12.2 Other Remedies. If any Default or Event of Default has occurred and
is continuing, and irrespective of whether any Notes have become or have been
declared immediately due and payable under Section 12.1, the Holder of any Note
at the time outstanding may proceed to protect and enforce the rights of such
Holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note, or for an injunction against a violation of any of the terms hereof or
thereof, or in aid of the exercise of any power granted hereby or thereby or by
law or otherwise.

Section 12.3 Rescission. At any time after any Notes have been declared due and
payable pursuant to Section 12.1(b) or (c), the Holders of not less than 51% in
principal amount of the Notes then outstanding, by written notice to the
Company, may rescind and annul any such declaration and its consequences if
(a) the Company has paid all overdue interest on the Notes, all principal of and
Yield-Maintenance Amount, if any, on any Notes that are due and payable and are
unpaid other than by reason of such declaration, and all interest on such
overdue principal and Yield-Maintenance Amount, if any, and (to the extent
permitted by applicable law) any overdue interest in respect of the Notes, at
the Default Rate, (b) neither the Company nor any other Person shall have paid
any amounts which have become due solely by reason of such declaration, (c) all
Events of Default and Defaults, other than non-payment of amounts that have
become due solely by reason of such declaration, have been cured or have been
waived pursuant to Section 17, and (d) no judgment or decree has been entered
for the payment of any monies due pursuant hereto or to the Notes. No rescission
and annulment under this Section 12.3 will extend to or affect any subsequent
Event of Default or Default or impair any right consequent thereon.

Section 12.4 No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any Holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such Holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement or by any Note upon any Holder thereof shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Without limiting the
obligations of the Company under Section 15, the Company will pay to the Holder
of each Note on demand such further amount as shall be sufficient to cover all
costs and expenses of such Holder incurred in any enforcement or collection
under this Section 12, including, without limitation, reasonable attorneys’
fees, expenses and disbursements.

SECTION 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 13.1 Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each Holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and Holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any Holder of a Note that is an
Institutional Investor, promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered Holders of Notes. In addition
to and not in limitation of any representations contained herein, each Holder
acknowledges and agrees that the Notes have not been registered under the
Securities Act and may not be transferred except pursuant to registration or an
exemption therefrom and in compliance with Section 13.2(b) hereof.

 

ANNEX A-44

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

Section 13.2 Transfer and Exchange of Notes. (a) Subject to compliance with
Section 13.2(b), upon surrender of any Note to the Company at the address and to
the attention of the designated officer (all as specified in Section 18(iii)),
for registration of transfer or exchange (and in the case of a surrender for
registration of transfer accompanied by a written instrument of transfer duly
executed by the registered Holder of such Note or such Holder’s attorney duly
authorized in writing and accompanied by the relevant name, address and other
information for notices of each transferee of such Note or part thereof), within
ten Business Days thereafter, the Company shall execute and deliver, at the
Company’s expense (except as provided below), one or more new Notes (as
requested by the Holder thereof) in exchange therefor, in an aggregate principal
amount equal to the unpaid principal amount of the surrendered Note. Each such
new Note shall be payable to such Person as such Holder may request and shall be
substantially in the form of Exhibit 1. Each such new Note shall be dated and
bear interest from the date to which interest shall have been paid on the
surrendered Note or dated the date of the surrendered Note if no interest shall
have been paid thereon. The Company may require payment of a sum sufficient to
cover any stamp tax or governmental charge imposed in respect of any such
transfer of Notes. Notes shall not be transferred in denominations of less than
$1,000,000, provided that if necessary to enable the registration of transfer by
a Holder of its entire holding of Notes, one Note may be in a denomination of
less than $1,000,000. Any transferee, by its acceptance of a Note registered in
its name (or the name of its nominee), shall be deemed to have made the
representations set forth in Section 6.1 and Section 6.2.

(b) Each Holder hereby agrees that it will not offer for sale or sell any of its
Notes or disclose any Confidential Information to any prospective transferee of
the Notes, other than to an Affiliate, or to another Holder without first
delivering written notice to the Company (a “Right of First Offer Notice”) of
its intent to sell such Notes and disclose such Confidential Information. Such
Right of First Offer Notice shall contain a reasonably detailed description of
the proposed terms of such sale, including, without limitation, the proposed
purchase price (the “Proposed Purchase Price”) for such Notes and the names of
up to ten prospective purchasers. If the Company so desires it may, within 5
Business Days of the receipt of such Right of First Offer Notice, inform such
Holder in writing of its intent to purchase, or have an Affiliate or
Institutional Investor designated by the Company purchase, such Notes (a
“Purchase Notice”) from the Holder delivering such Right of First Offer Notice
at the Proposed Purchase Price, provided, however, that if at such time a
Default or Event of Default shall have occurred and be continuing, the Company
shall not purchase, and shall not allow any Affiliate or Institutional Investor
designated by the Company to purchase, the Notes of the Holder delivering such
Right of First Offer Notice. The aggregate principal amount of the Notes
specified in such Purchase Notice shall be purchased by the Company, or such
Affiliate or Institutional Investor, for the Proposed Purchase Price, together
with accrued interest on such Notes to the purchase date, on the date specified
by the Company in such Purchase Notice, which shall be not more than 30 days
following delivery of such Purchase Notice. If a Holder does not receive a
Purchase Notice from the Company within 5 Business Days after the delivery of a
Right of First Offer Notice to the Company, such Holder shall have the right to
sell its Notes identified in such Right of First Offer Notice to one or more of
the prospective purchasers identified in such Right of First Offer

 

ANNEX A-45

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

Notice for a price which is not less than the Proposed Purchase Price identified
in such Right of First Offer Notice for a period of 120 days from the date of
such Right of First Offer Notice. In the event that the prospective purchasers
identified by a Holder in a Right of First Offer Notice shall decline to
purchase the Notes within such 120 day period, then the Holder may identify up
to 10 additional Institutional Investors through a new Right of First Offer
Notice.

Section 13.3 Replacement of Notes. Upon receipt by the Company at the address
and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the Holder of such Note is, or is a nominee
for, an original Purchaser or another Holder of a Note with a minimum net worth
of at least $100,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof,

within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note, dated and bearing interest
from the date to which interest shall have been paid on such lost, stolen,
destroyed or mutilated Note or dated the date of such lost, stolen, destroyed or
mutilated Note if no interest shall have been paid thereon.

SECTION 14. PAYMENTS ON NOTES.

Section 14.1 Place of Payment. Subject to Section 14.2, payments of principal,
Yield- Maintenance Amount, if any, and interest becoming due and payable on the
Notes shall be made in New York City, New York at the principal office of
JPMorgan Chase Bank National Association in such jurisdiction. The Company may
at any time, by notice to each Holder of a Note, change the place of payment of
the Notes so long as such place of payment shall be either the principal office
of the Company in such jurisdiction or the principal office of a bank or trust
company in such jurisdiction.

Section 14.2 Home Office Payment. So long as any Purchaser or its nominee shall
be the Holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Yield- Maintenance Amount, if any, and
interest by the method and at the address specified for such purpose below such
Purchaser’s name in Schedule A, or by such other method or at such other address
as such Purchaser shall have from time to time specified to the Company in
writing for such purpose, without the presentation or surrender of such Note or
the making of any notation thereon, except that upon written request of the
Company made concurrently with or reasonably promptly after payment or
prepayment in full of any Note, such Purchaser shall surrender such Note for
cancellation, reasonably promptly after any such request, to the Company at its
principal executive office or at the place of payment most recently designated
by the Company pursuant to Section 14.1. Prior to any sale or other disposition
of any Note held by a Purchaser

 

ANNEX A-46

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

or its nominee, such Purchaser will, at its election, either endorse thereon the
amount of principal paid thereon and the last date to which interest has been
paid thereon or surrender such Note to the Company in exchange for a new Note or
Notes pursuant to Section 13.2. The Company will afford the benefits of this
Section 14.2 to any Institutional Investor that is the direct or indirect
transferee of any Note purchased by a Purchaser under this Agreement and that
has made the same agreement relating to such Note as the Purchasers have made in
this Section 14.2.

SECTION 15. EXPENSES, ETC.

Section 15.1 Transaction Expenses. Whether or not the transactions contemplated
hereby are consummated, the Company will pay all costs and expenses (including
reasonable attorneys’ fees of one firm of special counsel and, if reasonably
required by the Required Holders, local or other counsel) incurred by the
Purchasers and each other Holder of a Note in connection with such transactions
and in connection with any amendments, waivers or consents under or in respect
of this Agreement or the Notes (whether or not such amendment, waiver or consent
becomes effective), including, without limitation: (a) the costs and expenses
incurred in enforcing or defending (or determining whether or how to enforce or
defend) any rights under this Agreement or the Notes or in responding to any
subpoena or other legal process or informal investigative demand issued in
connection with this Agreement or the Notes, or by reason of being a Holder of
any Note, but only to the extent such subpoena or legal proceeding arises out of
matters related to the Company, (b) the costs and expenses, including financial
advisors’ fees, incurred in connection with the insolvency or bankruptcy of the
Company or in connection with any work-out or restructuring of the transactions
contemplated hereby and by the Notes and (c) the costs and expenses incurred in
connection with the initial filing of this Agreement and all related documents
and financial information with the SVO provided. The Company will pay, and will
save each Purchaser and each other Holder of a Note harmless from, all claims in
respect of any fees, costs or expenses, if any, of brokers and finders (other
than those, if any, retained by a Purchaser or other Holder in connection with
its purchase of the Notes).

Section 15.2 Survival. The obligations of the Company under this Section 15 will
survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement or the Notes, and the termination of
this Agreement.

SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent Holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other Holder of a Note; provided that no representation or warranty shall be
deemed to be made as of any time other than the date of execution and delivery
of this Agreement or such other document, certificate, instrument or agreement
containing such representation or warranty. All statements contained in any
certificate or other instrument delivered by or on behalf of the Company
pursuant to this Agreement shall be deemed representations and warranties of the
Company under this Agreement. Subject to the preceding sentence, this Agreement
and the Notes embody the entire agreement and understanding between each
Purchaser and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.

 

ANNEX A-47

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

SECTION 17. AMENDMENT AND WAIVER.

Section 17.1 Requirements. This Agreement and the Notes may be amended, and the
observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Company and the Required Holders, except that (a) no amendment or waiver of any
of the provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term
(as it is used therein), will be effective as to any Purchaser unless consented
to by such Purchaser in writing, and (b) no such amendment or waiver may,
without the written consent of the Holder of each Note at the time outstanding
affected thereby, (i) subject to the provisions of Section 12 relating to
acceleration or rescission, change the amount or time of any prepayment or
payment of principal of, or reduce the rate or change the time of payment or
method of computation of interest or of the Yield-Maintenance Amount on, the
Notes, (ii) change the percentage of the principal amount of the Notes the
Holders of which are required to consent to any such amendment or waiver, or
(iii) amend any of Section 8, 11(a), 11(b), 12, 17 or 20.

Section 17.2 Solicitation of Holders of Notes.

(a) Solicitation. The Company will provide each Holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such Holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each Holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite Holders of Notes.

(b) Payment. The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any Holder
of Notes as consideration for or as an inducement to the entering into by any
Holder of Notes of any waiver or amendment of any of the terms and provisions
hereof unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each Holder of Notes then outstanding even if such Holder did
not consent to such waiver or amendment.

Section 17.3 Binding Effect, etc. Any amendment or waiver consented to as
provided in this Section 17 applies equally to all Holders of Notes and is
binding upon them and upon each future Holder of any Note and upon the Company
without regard to whether such Note has been marked to indicate such amendment
or waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the Company
and the Holder of any Note nor any delay in exercising any rights hereunder or
under any Note shall operate as a waiver of any rights of any Holder of such
Note. As used herein, the term “this Agreement” and references thereto shall
mean this Agreement as it may from time to time be amended or supplemented.

 

ANNEX A-48

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

Section 17.4 Notes Held by Company, etc. Solely for the purpose of determining
whether the Holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement or the Notes, or have directed the
taking of any action provided herein or in the Notes to be taken upon the
direction of the Holders of a specified percentage of the aggregate principal
amount of Notes then outstanding, Notes directly or indirectly owned by the
Company or any of its Affiliates shall be deemed not to be outstanding.

SECTION 18. NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:

(i) if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,

(ii) if to any other Holder of any Note, to such Holder at such address as such
other Holder shall have specified to the Company in writing, and

(iii) if to the Company, to the Company at

Sharyland Distribution & Transmission Services, L.L.C.

1616 Woodall Rogers Freeway

Dallas, TX 75202

Attn:  Treasurer

Email:  treasury@oncor.com

             Kevin.Fease@oncor.com

(iii) if to the Company, to the Company at 1900 N. Akard Street, Dallas, TX
75201-2300, facsimile: (214) 855-6965 to the attention of W. Kirk Baker, or at
such other address as the Company shall have specified to the Holder of each
Note in writing.

Notices under this Section 18 will be deemed given only when actually received.

SECTION 19. REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be

 

ANNEX A-49

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other Holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.

 

ANNEX A-50

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

SECTION 20. CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
Information delivered to any Purchaser by or on behalf of the Company in
connection with the transactions contemplated by or otherwise pursuant to this
Agreement, provided that such term does not include information that: (a) other
than as a result of disclosure by any Purchaser or its employees or agents in
violation of this Section 20 was publicly known or otherwise known to such
Purchaser prior to the time of such disclosure, (b) other than as a result of
disclosure by any Purchaser or its employees or agents in violation of this
Section 20 subsequently becomes publicly known through no act or omission by
such Purchaser or any Person acting on such Purchaser’s behalf, (c) other than
as a result of disclosure by any Purchaser or its employees or agents in
violation of this Section 20 otherwise becomes known to such Purchaser other
than through disclosure by the Company or (d) constitutes financial statements
delivered to such Purchaser under Section 7.1 that are otherwise publicly
available. “Information” means information concerning the Company or its
Subsidiaries, irrespective of its source or form of communication, furnished by
or on behalf of the Company or any of its Subsidiaries, including without
limitation notes, analyses, compilations, studies or other documents or records
prepared by any Purchaser, which contain or reflect or were generated from
information supplied by or on behalf of the Company or its Subsidiaries. Each
Purchaser will maintain the confidentiality of such Confidential Information in
accordance with procedures adopted by such Purchaser in good faith to protect
confidential information of third parties delivered to such Purchaser, provided
that such Purchaser may deliver or disclose Confidential Information to (i) its
directors, officers, employees, agents, attorneys, trustees and affiliates (to
the extent such disclosure reasonably relates to the administration of the
investment represented by its Notes), (ii) its financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 20, (iii)
any other Holder of any Note, (iv) any Institutional Investor to which it sells
or offers to sell such Note or any part thereof or any participation therein (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (v) any Person
from which it offers to purchase any security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 20), (vi) any federal or state
regulatory authority having jurisdiction over such Purchaser, (vii) the NAIC or
the SVO or, in each case, any similar organization, or any nationally recognized
rating agency that requires access to information about such Purchaser’s
investment portfolio, or (viii) any other Person to which such delivery or
disclosure may be necessary or appropriate (w) to effect compliance with any
law, rule, regulation or order applicable to such Purchaser, (x) in response to
any subpoena or other legal process, (y) in connection with any litigation to
which such Purchaser is a party or (z) if an Event of Default has occurred and
is continuing, to the extent such Purchaser may reasonably determine such
delivery and disclosure to be necessary or appropriate in the enforcement or for
the protection of the rights and remedies under such Purchaser’s Notes and this
Agreement. Each Holder of a Note, by its acceptance of a Note, will be deemed to
have agreed to be bound by and to be entitled to the benefits of this Section 20
as though it were a party to this Agreement. On reasonable request by the
Company in connection with the delivery to any Holder of a Note of information
required to be delivered to such Holder under this Agreement or requested by
such Holder (other than a Holder that is a party to this Agreement or its
nominee), such Holder will enter into an agreement with the Company embodying
the provisions of this Section 20.

 

ANNEX A-51

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

SECTION 21. SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 21), shall be deemed to refer to such Affiliate in lieu of such
original Purchaser. In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
“Purchaser” in this Agreement (other than in this Section 21), shall no longer
be deemed to refer to such Affiliate, but shall refer to such original
Purchaser, and such original Purchaser shall again have all the rights of an
original Holder of the Notes under this Agreement.

SECTION 22. MISCELLANEOUS.

Section 22.1 Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent Holder of a Note) whether so expressed or
not.

Section 22.2 Payments Due on Non-Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding (but without limiting the requirement
in Section 8.4 that the notice of any optional prepayment specify a Business Day
as the date fixed for such prepayment), any payment of principal of or
Yield-Maintenance Amount or interest on any Note that is due on a date other
than a Business Day shall be made on the next succeeding Business Day without
including the additional days elapsed in the computation of the interest payable
on such next succeeding Business Day; provided that if the maturity date of any
Note is a date other than a Business Day, the payment otherwise due on such
maturity date shall be made on the next succeeding Business Day and shall
include the additional days elapsed in the computation of interest payable on
such next succeeding Business Day.

Section 22.3 Accounting Terms. All accounting terms used herein which are not
expressly defined in this Agreement have the meanings respectively given to them
in accordance with GAAP. Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP. For purposes of determining compliance with any financial covenants
contained in this Agreement, any election by the Company to measure an item of
Indebtedness using fair value (as permitted by Statement of Financial Accounting
Standards No. 159 or any similar accounting standard) shall be disregarded and
such determination shall be made as if such election had not been made.

 

ANNEX A-52

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

Section 22.4 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 22.5 Construction, etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person. For the avoidance of doubt, all Schedules and
Exhibits attached to this Agreement shall be deemed to be a part hereof.

Section 22.6 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

Section 22.7 Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

Section 22.8 Jurisdiction and Process; Waiver of Jury Trial. (a) The Company
irrevocably submits to the non-exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Agreement or
the Notes. To the fullest extent permitted by applicable law, the Company
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

(b) The Company consents to process being served by or on behalf of any Holder
of Notes in any suit, action or proceeding of the nature referred to in
Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such Holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

 

ANNEX A-53

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

(c) In addition to and notwithstanding the provisions of Section 22.8(b) above,
the Company hereby irrevocably appoints CT Corporation System as its agent to
receive on its behalf and its property service of copies of the summons and
complaint and any other process which may be served in any action or proceeding.
Such service may be made by mailing or delivering a copy of such process to the
Company, in care of the process agent at 111 Eighth Avenue, 13th Floor, New
York, New York 10011, and the Company hereby irrevocably authorizes and directs
the process agent to accept such service on its behalf. If for any reason the
process agent ceases to be available to act as process agent, the Company agrees
immediately to appoint a replacement process agent satisfactory to the Required
Holders.

(d) Nothing in this Section 22.8 shall affect the right of any Holder of a Note
to serve process in any manner permitted by law, or limit any right that the
Holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

(e) The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.

Section 22.9 Transaction References. The Company and the Holders shall not refer
to the other on an internet site or in marketing materials, press releases,
published “tombstone” announcements or any other print or electronic medium,
except with the referenced party’s prior written consent, which may be withheld
at its sole discretion.

* * * * *

 

ANNEX A-54

(Amended and Restated Note Purchase Agreement)



--------------------------------------------------------------------------------

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“2009 Note Agreement” means the Note Purchase Agreement, dated December 31,
2009, among the Company and the holders of 2029 Notes, issued thereunder, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

“2029 Notes” means the Company’s 7.25% Senior Notes due December 30, 2029,
issued under the 2009 Note Agreement.

“Additional Financial Covenants” shall have the meaning given to it in
Section 10.19 hereof.

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person and, with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interest of the Company or any corporation of which the Company
beneficially owns or holds, in the aggregate, directly or indirectly, 10% or
more of any class of voting or equity interests; provided, however, that this
definition shall at all times exclude owners or investors in InfraREIT Partners,
L.P., except for Hunt Family Members. Unless the context otherwise clearly
requires, any reference to an “Affiliate” is a reference to an Affiliate of the
Company.

“Agreement” is defined in the introductory paragraph of this Agreement.

“Amortization Schedule” is defined in Section 8.1(a).

“Anti-Terrorism Order” means Executive Order No. 13,224 of September 24, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as amended.

“Approved Accountant” is defined in Section 7.1(b)(A).

“Blocked Person” means (i) an OFAC Listed Person, (ii) an agent, department, or
instrumentality of, or a Person otherwise beneficially owned by, controlled by
or acting on behalf of, directly or indirectly, (x) any OFAC Listed Person or
(y) any Person, entity, organization, foreign country or regime that is subject
to any OFAC Sanctions Program, or (iii) a Person otherwise blocked, subject to
sanctions under or engaged in any activity in violation of U.S. Economic
Sanctions.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City are required or authorized to be closed.

 

SCHEDULE B-1

(To Annex A)



--------------------------------------------------------------------------------

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

“Capital Stock” of any Person shall mean any and all shares, interests, rights
to purchase, warrants, options, participation, patronage capital or other
equivalents of or interest in (however designated) equity of such Person,
including any preferred stock, any limited or general partnership interest and
any limited liability company membership interest.

“Cash Flow” means, for any period, the sum of the following (without
duplication): (i) all cash paid toOperating Cash Flow of the Company during such
period under the Leases, (ii) all cash distributions received by the Company
from Project Finance Subsidiaries of the Company during such period, (iii) all
interest and investment earnings, if any, paid to the Company during such period
on amounts on deposit in the account created under the Deposit Agreement,
(iv) revenues, if any, received by or on behalf of the Company during such
period under any insurance policy as business interruption insurance proceeds,
(v) direct cash equity investments made by TDC in the Company during such period
(excluding equity contributed to a Project Finance Subsidiary) in an amount not
greater than the amount necessary to cause the Company to be in compliance with
the financial covenants set forth in Section 9.9 (each such investment, an
“Equity Cure”); provided, however, that during any period of four consecutive
fiscal quarters, “Cash Flow” shall include an Equity Cure in no more than two of
such quarters and (vi) proceeds of any borrowing made after the date hereof to
the extent used to finance the payment of bullet or balloon installments of
Indebtedness for borrowed money.

“Cash Flow Available for Debt Service” for any period, means (i) Cash Flow
received during such period minusplus (ii)  (A) all O&M Costsinterest expense
paid during such period andminus (Biii) if an Equity Cure has been made in any
fiscal quarter during the period for which Cash Flow Available for Debt Service
is calculated, the lesser of the aggregate amount of (x) such Equity Cure during
such period and (y) the aggregate amount of cash distributions paid by the
Company during such period.

“CISADA” means the Comprehensive Iran Sanctions, Accountability and Divestment
Act.

“Closing” is defined in Section 3.

“Closing Date” means July 13, 2010.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Collateral” means, collectively, the collateral described in each of the
Security Documents.

“Collateral Agency Agreement” means the Second Amended and Restated Collateral
Agency Agreement, dated as of the Third Amendment Date, among the Collateral
Agent, the Company, the Holders and the holders of the other Permitted Secured
Indebtedness from time to time party thereto (as the same may be amended,
restated, amended and restated, supplemented, joined or otherwise modified from
time to time).

 

SCHEDULE B-2

(To Annex A)



--------------------------------------------------------------------------------

“Collateral Agent” means The Bank of New York Mellon Trust Company, N.A., a
national association, acting in its capacity as collateral agent for itself and
the other Secured Parties, or its successors in such capacity appointed pursuant
to the terms of the Collateral Agency Agreement.

“Company” means Sharyland Distribution & Transmission Services, L.L.C., a Texas
limited liability company, or any successor that becomes such in the manner
prescribed in Section 10.2.

“Confidential Information” is defined in Section 20.

“Consolidated Net Plant” means, with respect to any Person, as of the date of
determination, the net plant set forth on the face of the consolidated balance
sheet of such Person or absent such amount on the consolidated balance sheet,
the total plant of such Person on a consolidated basis minus accumulated
depreciation set forth in the footnotes of the consolidated financial
statements, in each case for the fiscal quarter ended on the date of the last
financial statements delivered pursuant to Section 7.1.

“Consolidated Qualified Lessee” shall mean any Qualified Lessee that is
consolidated into the financial statements of another Qualified Lessee.

“Consolidated Total Assets” means, at any time, the total assets of the Company
and its Subsidiaries which would be shown on a consolidated balance sheet of the
Company and its Subsidiaries as of such time prepared in accordance with GAAP.

“Contractual Obligation” shall mean as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

“Controlled Entity” means (i) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (ii) if the Company
has a parent company, such parent company and its Controlled Affiliates.

“CREZ Lease” shall mean (A) prior to the effectiveness of the CREZ Lease
Amendment and Restatement, the Amended and Restated Lease Agreement (CREZ
Assets) dated as of April 30, 2013, between SP, as lessor, and Sharyland, as
lessee, and (B) upon the effectiveness of the CREZ Lease Amendment and
Restatement, the CREZ Lease Amendment and Restatement, as such lease may be
amended, restated, supplemented or otherwise modified from time to time, or any
new lease entered into in replacement thereof, in accordance with Section 9.8(b)
and/or

10.12 of this Agreement, as applicable.

 

SCHEDULE B-3

(To Annex A)



--------------------------------------------------------------------------------

“CREZ Lease Amendment and Restatement” shall mean the Second Amended and
Restated Lease Agreement (CREZ Assets), between SP, as lessor, and Sharyland, as
lessee, with respect to the CREZ Project.

“CREZ Project” shall mean the five transmission lines, four substations and
other facilities in Texas identified and awarded to Sharyland by the Public
Utility Commission of Texas (the “PUCT” ) in Docket Number 37902.

“Cross Valley Project” means the approximately 49 mile transmission line in
South Texas near the Mexican border, known as the “North Edinburg to Loma Alta
345 kV single- circuit transmission line” project, subsequently, renamed as the
“North Edinburg to Palmito 345 kV double-circuit transmission line” project,
which is built on double-circuit capable structures and the Palmito substation
located on the eastern terminus of the Cross Valley Project. The Cross Valley
Project is part of a 100 mile transmission line, which is jointly developed and
permitted by Sharyland and Electric Transmission Texas.

“Cross Valley Project Transfer” shall mean the sale and Transfer of all of the
Capital Stock of CV Project Entity, L.L.C., a Project Finance Subsidiary of the
Company, to Cross Valley Partnership, L.P., a Person Controlled by one or more
Hunt Family Members, for a purchase price at least equal to the Cross Valley
Project’s rate base cost at such time.

“Debt Service” for any period, the aggregate (without duplication) of (i) all
amounts of interest on the Notes and in respect of other Indebtedness of the
Company required to be paid during such period, plus (ii) all amounts of
principal on the Notes and in respect of other Indebtedness of the Company or
required to be paid during such period, excluding any optional prepayments of
principal during such period, plus (iii) all other premiums, fees, costs,
charges, expenses and indemnities due and payable to the Holders or the other
Secured Parties and holders of other Indebtedness of the Company or and agents
acting on their behalf during such period.

“Debt Service Coverage Ratio” means, for each period of four consecutive fiscal
quarters, the quotient of (i) Cash Flow Available for Debt Service for such
period to (ii) Debt Service for such period. If, during any period, the Company
and/or any Subsidiary enters into a transaction or series of related
transactions not prohibited by this Agreement (including by waiver, consent or
amendment given or made in accordance with Article XVII) pursuant to which the
Company and/or any Subsidiary acquires or disposes of any assets with a fair
market value greater than $1,000,000, the Debt Service Coverage Ratio shall be
calculated on a pro forma basis after giving effect to such transaction or
series of related transactions as a whole (including any related incurrence,
repayment or assumption of Indebtedness), and such transaction or series of
related transactions (including any related incurrence, repayment or assumption
of Indebtedness) shall be deemed to have occurred as of the first day of the
applicable period.

“Deeds of Trust” means (i) the Amended and Restated First Lien Deed of Trust,
Security Agreement and Fixture Filing (Texas) and each First Lien Deed of Trust,
Security Agreement, Assignment of Rents and Leases and Fixture Filing (Texas) by
and from the Company, as grantor, to Peter M. Oxman, as trustee, for the benefit
of the Collateral Agent and the other Secured Parties, dated as of July 13,
2010, in each case as the same may be amended, restated, supplemented or
otherwise modified from time to time and (ii) each other deed of trust by and
from the Company, as grantor, for the benefit of the Collateral Agent and the
other Secured Parties entered into from time to time.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

 

SCHEDULE B-4

(To Annex A)



--------------------------------------------------------------------------------

“Default Rate” means that rate of interest per annum from time to time equal to
the greater of (i) 8.47% per annum, and (ii) 2% over the rate of interest
publicly announced by The Bank of New York Mellon from time to time in New York
as its “base” or “prime” rate.

“Deposit Agreement” means the Amended and Restated Deposit Account Control
Agreement, dated as of the Third Amendment Date, among the Company, the
Collateral Agent and Bank of America, N.A.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Development Agreement” means that certain Development Agreement to be entered
into among Hunt Transmission Services, L.L.C., Sharyland, InfraREIT and/or
InfraREIT Partners in connection with one or more New Projects, pursuant to
which Hunt Transmission Services, L.L.C. has granted InfraREIT a right of first
offer related to the New Projects identified therein, as amended from time to
time in accordance with its terms.

“Disclosure Documents” is defined in Section 5.3.

“Disposition Value” means, at any time, with respect to any property (a) in the
case of property that does not constitute Subsidiary Stock, the book value
thereof, valued at the time of such disposition in good faith by the Company,
and (b) in the case of property that constitutes Subsidiary Stock, an amount
equal to (x) the book value of all assets of the Subsidiary that issued such
Subsidiary Stock multiplied by (y) the percentage of all of the outstanding
Capital Stock of such Subsidiary represented by such Subsidiary Stock subject to
an Asset Sale (assuming, in making such calculations, that all Securities
convertible into such Capital Stock are so converted and giving full effect to
all transactions that would occur or be required in connection with such
conversion), determined at the time of the disposition thereof, in good faith by
the Company.

“Distributions” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of any Person,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, defeasance, acquisition, cancellation or termination of any such
Capital Stock or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent Person thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.

“ERCOT” means the Electric Reliability Council of Texas or any successor
thereto.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

 

SCHEDULE B-5

(To Annex A)



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

“Event of Default” is defined in Section 11.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

“Fair Market Value” shall mean, at any time and with respect to any property,
the sale value of such property that would be realized in an arm’s-length sale
at such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell).

“FERC” means the Federal Energy Regulatory Commission, or any successor agency
to its duties and responsibilities.

“FERC Lease” shall mean (A) prior to the effectiveness of the FERC Lease
Amendment and Restatement, the Second Amended and Restated Lease Agreement,
dated as of July 1, 2012, between FERC Owner and FERC Operator and (B) upon the
effectiveness of the FERC Lease Amendment and Restatement, the FERC Lease
Amendment and Restatement, as such lease may be amended, restated, supplemented
or otherwise modified from time to time, or any new lease entered into in
replacement thereof, in accordance with Section 9.8(b) and/or 10.12 of this
Agreement, as applicable.

“FERC Lease Amendment and Restatement” shall mean the Third Amended and Restated
Lease Agreement (Stanton Transmission Loop Assets) between FERC Owner, as
lessor, and FERC Operator, as lessee.

“FERC Lease Assumptions” shall mean the anticipated assumptions of the FERC
Lease in connection with the FERC Merger (i) by the Company as the lessor
thereunder, as successor in interest to FERC Owner and (ii) by Sharyland of the
FERC Lease as the lessee, as successor in interest to the FERC Operator.

“FERC Merger” shall mean the anticipated transaction or series of transactions
pursuant to which SDTS FERC L.L.C. will merge into the Company and SU FERC
L.L.C. will merge into Sharyland.

“FERC Operator” shall mean (A) prior to the FERC Merger, SU FERC, L.L.C., a
Subsidiary of Sharyland, and (B) upon the completion of the FERC Merger,
Sharyland.

“FERC Owner” shall mean (A) prior to the FERC Merger, SDTS FERC, L.L.C., a
Subsidiary of the Company, and (B) upon the completion of the FERC Merger, the
Company.

“Fifth Amendment” shall mean that certain Fifth Amendment to Note Purchase
Agreement, Direction and Waiver, dated as of November 1, 2017, among the Company
and the Holders party thereto.

“Fifth Amendment Effective Date” shall mean _________November 1, 2017.

“Financing Documents” means, collectively, this Agreement, the 2009 Note
Agreement, the Notes, the 2029 Notes, the RBC Agreement, the Security Documents,
any other documents, agreements or instruments entered into in connection with
any of the foregoing and any other documents, agreements or instruments from
time to time constituting “Financing Agreements” under the Collateral Agency
Agreement.

 

SCHEDULE B-6

(To Annex A)



--------------------------------------------------------------------------------

“Force Majeure Event” means any claim of force majeure by any Person under any
Material Project Document, which would allow such Person to avoid all or any
material part of its obligations thereunder and any other fire, explosion,
accident, strike, slowdown or stoppage, lockout or other labor dispute (whether
pending or, to the Company’s knowledge threatened), drought, storm, hail,
earthquake, embargo, act of God or of the public enemy, or other casualty
(whether or not covered by insurance), that could reasonably be expected to
result in a Material Adverse Effect.

“Fourth Amendment Date” means September 28, 2015.

“FPA” means the Federal Power Act, 16 U.S.C. §§791 et seq., as amended, and the
regulations of the FERC thereunder.

“GAAP” means generally accepted accounting principles as in effect in the United
States of America. In the event that any “Accounting Change” (as defined below)
shall occur and such change results in a change in the method of calculation of
financial covenants, ratios, standards or terms in this Agreement, then the
Company and the Holders agree to enter into negotiations in order to amend such
provisions of this Agreement so as to reflect equitably such Accounting Changes
with the desired result that the criteria for evaluating the financial condition
of the Company and Sharyland shall be the same after such Accounting Changes as
if such Accounting Changes had not been made. Until such time as such an
amendment shall have been executed and delivered by the Company and the Holders,
all financial covenants, ratios, standards and terms in this Agreement shall
continue to be calculated or construed as if such Accounting Changes had not
occurred. “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC.

“Golden Spread Project” shall mean a new 345 kilovolt transmission line that
will be approximately 55 miles long and will connect the Golden Spread Electric
Cooperative, Inc. Antelope-Elk Energy Center in Hale County, approximately 1.6
miles north of the City of Abernathy on County Road P, to the proposed White
River Station that will be built by Sharyland in Floyd County, approximately 9
miles northwest of the City of Floydada and 1.1 miles east of the intersection
of County Road 231 and County Road 200 and the Abernathy substation that is
located in the western portion of the transmission line.

“Golden Spread Project Transfer” shall mean the sale and Transfer of all of the
Capital Stock of GS Project Entity to a Person Controlled by one or more Hunt
Family Members for a purchase price at least equal to the Golden Spread
Project’s rate base cost at such time.

“Good Utility Practices” means “Good Utility Practice” as defined from time to
time by the Public Utility Commission of Texas.

“Governmental Authority” means

(a) the government of:

(i) the United States of America or any State or other political subdivision
thereof, or

 

SCHEDULE B-7

(To Annex A)



--------------------------------------------------------------------------------

(ii) any other jurisdiction in which the Company conducts all or any part of its
business, or which asserts jurisdiction over any properties of the Company, or

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government, or

(c) ERCOT, or

(d) the Texas Regional Entity.

“GS Project Entity” means a Project Finance Subsidiary of the Company created to
finance and develop the Golden Spread Project.

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Indebtedness of any other Person in any manner, whether directly or indirectly,
including (without limitation) obligations incurred through an agreement,
contingent or otherwise, by such Person:

to purchase such Indebtedness or any property constituting security therefor;

(a) to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
Indebtedness;

(b) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such Indebtedness of the ability of any other
Person to make payment of the Indebtedness; or

(c) otherwise to assure the owner of such Indebtedness against loss in respect
thereof.

The amount of any Guaranty shall be deemed to be an amount equal to the stated
or determinable amount of the related primary obligation (or, if less, the
maximum amount for which such Guaranty is made) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. In any computation of the
indebtedness or other liabilities of the obligor under any Guaranty, the
indebtedness or other obligations that are the subject of such Guaranty shall be
assumed to be direct obligations of such obligor.

“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

 

SCHEDULE B-8

(To Annex A)



--------------------------------------------------------------------------------

“Holder” means, with respect to any Note the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.

“Hunt Family Members” means (i) Ray L. Hunt; (ii) the spouse of Ray L. Hunt and
each of his children and siblings; (iii) the spouse and lineal descendants of
any Person identified in the foregoing clause (ii); (iv) any trust or account
primarily for the benefit of any Person or Persons identified in the foregoing
clauses (i), (ii) or (iii); (v) any corporation, partnership or other entity in
which any of the Persons identified in the foregoing clauses (i), (ii), (iii) or
(iv) are the beneficial owners of substantially all of the shares of capital
stock, membership interests, partnership interests or other equity interests and
options or warrants to acquire, or securities convertible into, capital stock,
membership interests, partnership interests, or other equity securities of an
entity; and (vi) the personal representative or guardian of any of the Persons
identified in the foregoing clauses (i), (ii) and (iii) upon such Person’s death
for purposes of the administration of such Person’s estate or upon such Person’s
disability or incompetency for purposes of protection and management of the
assets of such Person.

“Indebtedness” with respect to any Person means, at any time, without
duplication, its liabilities for borrowed money and its redemption obligations
in respect of mandatorily redeemable Preferred Stock;

(a) its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business
but including all liabilities created or arising under any conditional sale or
other title retention agreement with respect to any such property);

(b) (i) all liabilities appearing on its balance sheet in accordance with GAAP
in respect of Capital Leases and (ii) all liabilities which would appear on its
balance sheet in accordance with GAAP in respect of Synthetic Leases assuming
such Synthetic Leases were accounted for as Capital Leases; provided, however,
that for purposes of this definition (including with respect to clauses (i) and
(ii) hereof), the System Leases, any other Lease and any similar lease shall not
be treated as a capital lease;

(c) all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);

(d) all its liabilities in respect of letters of credit or instruments serving a
similar function issued or accepted for its account by banks and other financial
institutions (whether or not representing obligations for borrowed money);
provided, however, that for purposes of this definition, any surety bonds or
indemnification agreements entered into by Sharyland (with respect to which the
Company or a subsidiary thereof has a reimbursement or backstop obligation) in
connection with condemnation proceedings shall be excluded;

(e) the aggregate Swap Termination Value of all Swap Contracts of such Person;
and

(f) any Guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (f) hereof.

 

SCHEDULE B-9

(To Annex A)



--------------------------------------------------------------------------------

Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (g) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.

“Indebtedness Prepayment Application” means, with respect to any Transfer of
property constituting an Asset Sale, the payment by the Company or any
Subsidiary of cash in an amount equal to the Net Proceeds Amount (or portion
thereof) with respect to such Asset Sale applied to repay or retire Permitted
Secured Indebtedness; provided, that with respect to any such revolving
Permitted Secured Indebtedness, the amount of the Indebtedness Prepayment
Application with respect thereto shall be deemed to be equal to the amount of
any such repayment or retirement to the extent that there has been a commitment
reduction in respect thereof; provided further that in the course of making the
initial payment (or initial offer in respect of such payment) the Company shall
offer to prepay each outstanding Note in accordance with Section 8.7 in a
principal amount which is at least equal to the Ratable Portion for such Note.
“Ratable Portion” for any Note means an amount equal to the product of (x) the
Net Proceeds Amount (or portion thereof) being so applied to the payment of
Permitted Secured Indebtedness multiplied by (y) a fraction the numerator of
which is the outstanding principal amount of such Note and the denominator of
which is the aggregate principal amount of Permitted Secured Indebtedness of the
Company and its Subsidiaries outstanding at such time; provided that the
outstanding principal amount of any revolving Permitted Secured Indebtedness
will not be included in such denominator except to the extent an Indebtedness
Prepayment Application is being made with respect thereto in accordance with the
preceding sentence.

“InfraREIT” shall mean InfraREIT, L.L.C., a Delaware limited liability company,
and its successors.

“InfraREIT Partners” shall mean InfraREIT Partners, LP, a Delaware limited
partnership.

“Initial NPA” is defined in the recitals hereto.

“Institutional Investor” means (a) any Purchaser of a Note, (b) any Holder of a
Note holding (together with one or more of its Affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any Holder of any Note.

“Investments” has the meaning given to it in Section 10.7.

“Investment Grade Credit Rating” means with respect to any Person, a rating of
the long-term unsecured debt securities of such Person (or if such rating is
unavailable, issuer rating) equal to or higher than (1) “BBB-” (or the
equivalent) with a stable or better outlook by Standard & Poor’s Financial
Services LLC, or (2) “Baa3” (or the equivalent) with a stable or better outlook
by Moody’s Corporation; provided, that if such Person has a rating from both
Standard & Poor’s Financing Services LLC and Moody’s Corporation, then the
applicable rating shall be deemed to be the lower of the two.

 

SCHEDULE B-10

(To Annex A)



--------------------------------------------------------------------------------

“Leased Consolidated Net Plant” shall mean that portion of the Consolidated Net
Plant of the lessor of a Lease between such lessor and a Qualified Lessee that
is the subject of such Lease.

“Leases” means (i) the System Leases, the CREZ Lease, the FERC Lease and any
other leases of transmission and distribution and related assets to a Qualified
Lessee under which the Company or any Subsidiary of the Company is a party as a
lessor and (ii) any lease of transmission and distribution and related assets
pursuant to which Sharyland is the lessee and a Subsidiary of Sharyland or
another Person Controlled by one or more Hunt Family Members is the lessor;
provided, no such lease will qualify as a “Lease” hereunder if each of the three
following criteria apply; (x) Sharyland is the lessee, (y) cash rental payments
have become due and payable pursuant thereto and (z) none of the Company, a
Subsidiary of the Company or a Subsidiary of Sharyland is the lessor.

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person, in each case, in the nature of a
security interest of any kind or nature whatsoever.

“Material Adverse Effect” means a material adverse effect upon and/or material
adverse developments with respect to (a) the operations, business, assets,
properties, liabilities or financial condition of the Company and its
Subsidiaries (taken as a whole); (b) the ability of the Note Parties (taken as a
whole) to perform their obligations under the Note Documents; (c) the legality,
validity or enforceability of this Agreement or any other Note Document or the
rights or remedies of the Collateral Agent or the Holders hereunder or
thereunder or (d) the validity, perfection or priority of the Collateral Agent’s
Liens on any material Collateral.

“Material Project Document” means (i) any contract or agreement that is related
to the ownership, operation, maintenance, management service, repair or use of
the System entered into by the Company or any Subsidiary subsequent to the Third
Amendment Date that involves full payments or obligations of the Company or any
Subsidiary in excess of $5,000,000 in any calendar year, and (ii) System Leases,
but shall exclude any documents subject to Section 10.12 herein.

“Maturity Date” means September 30, 2030.

“Member ” means a member of the Company.

“McAllen Lease” shall mean (A) prior to the effectiveness of the McAllen Lease
Amendment and Restatement, the Second Amended and Restated Master System Lease
Agreement, dated as of July 1, 2012, between Company, as lessor, and Sharyland,
as lessee, and (B) upon the effectiveness of the McAllen Lease Amendment and
Restatement, the McAllen Lease Amendment and Restatement, as such lease may be
amended, restated, supplemented or otherwise modified from time to time, or any
new lease entered into in replacement thereof, in accordance with Section 9.7(b)
and/or 10.12 of this Agreement, as applicable.

“McAllen Lease Amendment and Restatement” shall mean the Third Amended and
Restated Master System Lease Agreement (McAllen System), between the Company, as
lessor, and Sharyland, as lessee.

“Moody’s” means Moody’s Investors Service, Inc.

 

SCHEDULE B-11

(To Annex A)



--------------------------------------------------------------------------------

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“Net Proceeds Amount” means, with respect to any Transfer of any assets by any
Person, an amount equal to the difference of (a) the aggregate amount of the
consideration (if not cash, valued at the Fair Market Value of such
consideration at the time of the consummation of such Transfer) allocated to
such Person in respect of such Transfer, net of any applicable taxes incurred in
connection with such Transfer, minus (b) all ordinary and reasonable
out-of-pocket costs and expenses actually incurred by such Person in connection
with such Transfer.

“New Project” shall mean any transmission or distribution project, including any
such project acquired or built by a Project Finance Subsidiary, any “Footprint
Project” (as defined in the Leases) that the Company or a Subsidiary of the
Company funds pursuant to a Lease and any such project that InfraREIT or a
Subsidiary thereof acquires pursuant to the Development Agreement, including,
for the avoidance of doubt, the Cross Valley Project and the Golden Spread
Project..

“Non-Recourse Debt” means Indebtedness of a Project Finance Subsidiary or a
Subsidiary of Sharyland, as the case may be, that, if secured, is secured solely
by a pledge of collateral owned by such Project Finance Subsidiary or such
Subsidiary of Sharyland, as the case may be, and the Capital Stock in such
Project Finance Subsidiary or such Subsidiary of Sharyland, as the case may be,
and for which no Person other than such Project Finance Subsidiary or such
Subsidiary of Sharyland, as the case may be, is personally liable.

“Notes” is defined in Section 1.

“Note Documents” means this Agreement, the Notes, the Security Documents, the
Subsidiary Guaranties and any amendment, waiver, supplement or other
modification to any of the foregoing.

“Note Parties” means the Company and each Subsidiary that is a party to a Note
Document, as applicable.

“O&M Costs” means actual cash management and operation costs of the Company,
taxes payable by the Company, insurance premiums, consumables, fees and expenses
of, and other amounts owing to, the Collateral Agent and the depositary under
the Deposit Agreement, and other costs and expenses in connection with the
management or operation of the Company, but exclusive in all cases of
(a) non-cash charges, including depreciation or obsolescence charges or reserves
therefor, amortization of intangibles or other bookkeeping entries of a similar
nature,

(b) all other payments of Debt Service and Yield-Maintenance Amounts, if any,
(c) costs of repair or replacement paid with insurance proceeds and
(d) development costs related to any Project Finance Subsidiary.

 

SCHEDULE B-12

(To Annex A)



--------------------------------------------------------------------------------

“Obligation” means any loan, advance, debt, liability, and obligation of
performance, howsoever arising, owed by the Company to the Collateral Agent or
the Holders of any kind or description (whether or not evidenced by any note or
instrument and whether or not for the payment of money), direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
pursuant to the terms of this Agreement, any Note or any of the other Note
Documents, including all principal, interest, Yield-Maintenance Amounts, fees,
charges, expenses, attorneys’ fees and accountants fees payable or reimbursable
by the Company under this Agreement or any of the other Note Documents.

“OFAC” means the Office of Foreign Assets Control, United States Department of
the Treasury.

“OFAC Listed Person” means a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC.

“OFAC Sanctions Program” shall mean any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

“Oncor” means Oncor Electric Delivery Company LLC, a Delaware limited liability
company, and its successors.

“Operating Cash Flow” means, with respect to any Person, for any period, the
operating cash flow of such Person, as determined in accordance with GAAP, as
set forth on the most recently delivered statement of cash flows of such Person
(which, for the avoidance of doubt, shall be calculated net of interest expense
of such Person for such period).

“Payment Date” means September 30, 2010 and the 30th day of December, March,
June and September thereafter up to the Maturity Date, and the Maturity Date.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Permit” means any action, approval, consent, waiver, exemption, variance,
franchise, order, permit, authorization, right or license of or from a
Governmental Authority, provided that interests or estates in real property,
shall not be considered Permits.

 

SCHEDULE B-13

(To Annex A)



--------------------------------------------------------------------------------

“Permitted Affiliate Loan” means, without duplication, loans made by Oncor or
any of its Subsidiaries to the Company or a Subsidiary thereof from time to time
on an unsecured basis; provided that (a) such loans are subordinated to the
Obligations (and under the 2009 Note Agreement and the TDC Note Agreement)
pursuant to the Subordination Terms and (b) after giving effect to any such
loan, the Company shall be in pro forma compliance with the financial covenants
contained in Section 9.9 of this Agreement.

“Permitted Investment” means any (a) marketable direct obligation of the United
States of America, (b) marketable obligation directly and fully guaranteed as to
interest and principal by the United States of America, (c) demand deposit with
Bank of America N.A., or time deposit, certificate of deposit and banker’s
acceptance issued by any member bank of the Federal Reserve System which is
organized under the laws of the United States of America or any state thereof or
any United States branch of a foreign bank, in each case whose equity capital is
in excess of $500,000,000 and whose long-term debt securities are rated “A” or
better by S&P and “A2” or better by Moody’s, (d) commercial paper or tax exempt
obligations given the highest rating by Moody’s and S&P, (e) obligations of a
commercial bank described in clause (c) above, in respect of the repurchase of
obligations of the type as described in clauses (a) and (b) hereof, provided
that such repurchase obligation shall be fully secured by obligations of the
type described in said clauses (a) and (b) and the possession of such obligation
shall be transferred to, and segregated from other obligations owned by, any
such bank, (f) instrument rated “AAA” by S&P and “Aaa” by Moody’s issued by
investment companies and having an original maturity of 180 days or less,
(g) eurodollar certificates of deposit issued by any bank described in clause
(c) above, and (h) marketable security rated not less than “A-1” by S&P or not
less than “Prime-1” by Moody’s. In no event shall Permitted Investments include
any obligation, certificate of deposit, acceptance, commercial paper or
instrument which by its terms matures (A) more than 180 days after the date of
investment, unless a bank meeting the requirements of clause (c) above shall
have agreed to repurchase such obligation, certificate of deposit, acceptance,
commercial paper or instrument at its purchase price plus earned interest within
no more than 90 days after its purchase thereunder or (B) after the next Payment
Date.

“Permitted Lien” is defined in Section 10.5.

“Permitted Secured Indebtedness” has the meaning given to it in the Collateral
Agency Agreement.

“Person” means an individual, partnership, corporation, cooperative corporation,
limited liability company, association, trust, unincorporated organization,
business entity or Governmental Authority.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.

“Pledge Agreement” means the Amended and Restated Assignment of Membership
Interests and Pledge Agreement, dated as of the Third Amendment Date, by TDC,
with respect to its membership interests in the Company, to the Collateral
Agent.

 

SCHEDULE B-14

(To Annex A)



--------------------------------------------------------------------------------

“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.

 

SCHEDULE B-15

(To Annex A)



--------------------------------------------------------------------------------

“Project Finance Subsidiary” means a special purpose Subsidiary of a Person
created to develop a New Project and to finance such New Project solely with
Non-Recourse Debt and equity (including, for the avoidance of doubt, CV Project
Entity, L.L.C.which shall exclude any Subsidiary that has become a Subsidiary of
the Company in accordance with Section 9.7(b)).

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“Property Reinvestment Application” means, with respect to any Transfer of
assets constituting an Asset Sale, the application of all or any portion of the
Net Proceeds Amount with respect to such Transfer to the acquisition by the
Company or any of its Subsidiaries of assets to be used in the principal
business of the Company or any of its Subsidiaries. For avoidance of doubt, to
the extent consideration received by the Company or any of its Subsidiaries in
an Asset Sale is not cash but constitutes assets to be used in the principal
business of the BorrowerCompany or any of its Subsidiaries, the Net Proceeds
Amount in respect of such consideration received shall be considered a Property
Reinvestment Application.

“PTE” is defined in Section 6.2(a).

“Purchaser” is defined in the first paragraph of this Agreement.

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.

“Qualified Lessee” means Sharyland and/or any other utility that is (x) approved
or authorized by the applicable public utility commission or similar regulatory
authority to operate and/or lease the transmission and/or distribution assets of
the Company or any Subsidiary and (y) a party to a then-effective lease
agreement with the Company or a Subsidiary thereof pursuant to which such
utility leases and operates such entity’s transmission and/or distribution
assets.

“Qualified Lessee Affiliate Loan” means loans made by InfaREIT Partners or a
Subsidiary thereof to Qualified Lessees from time to time in an aggregate
principal amount not to exceed $10,000,000 at any time outstanding as long as
the use of proceeds of such loans is limited to the acquisition or financing of
equipment or other assets used in the Qualified Lessee’s operation or lease of
transmission or distribution assets from the Company or a Subsidiary thereof
pursuant to a Lease.

“Qualifying IPO” means an initial public offering of the Capital Stock of
InfraREIT pursuant to a registration statement filed with the SEC.

“RBC” means Royal Bank of Canada, a Canadian banking institution.

“RBC Agreement” means that certain Third Amended and Restated Credit Agreement,
dated as of the Third Amendment Date, among the Company, as borrower, the
lenders from time to time party thereto and RBC, administrative agent, as the
same may be amended, restated, supplemented and otherwise modified from time to
time.

“Real Property Collateral” means any fee owned real property (other than
easements and rights of way) with a fair market value in excess of $3,000,000.

 

SCHEDULE B-16

(To Annex A)



--------------------------------------------------------------------------------

“Related Fund” means, with respect to any Holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such Holder, the same investment advisor as such Holder or by an Affiliate of
such Holder or such investment advisor.

“Required Holders” means, at any time, the Holders of at least 51% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the Company or any of its Affiliates).

“Required Permit” is defined in Section 5.12(a).

“Requirements of Law” means as to any Person, the certificate of incorporation
or formation and by-laws or partnership or operating agreement or other
organizational or governing documents of such Person, and any local, state or
Federal law, regulation, rule, ordinances or determination, interpretation or
order of an arbitrator or a court or other Governmental Authority, and any
Required Permit, in each case applicable to or binding upon such Person or any
of its properties or its business or to which such Person or any of its
properties or its business is subject.

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

“Restricted Payment Conditions” is defined in Section 10.9.

“ROFO Transfer” shall mean the sale and Transfer to Persons Controlled by one or
more Hunt Family Members of any assets located in the Texas Panhandle related to
the CREZ Project that are categorized as ROFO Projects under the Development
Agreement with an aggregate fair market value not to exceed $5,000,000.

“Sanctions” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

“SEC” shall mean the Securities and Exchange Commission of the United States, or
any successor thereto.

“Secured Parties” means the Collateral Agent, the Holders and the other Secured
Parties (as defined in the Collateral Agency Agreement) from time to time.

“Securities” or “Security” shall have the meaning specified in Section 2(1) of
the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Security Agreement” means the Amended and Restated Security Agreement, dated as
of the Fourth Amendment Date, among the Company and the Collateral Agent.

“Security Documents” means (i) the Collateral Agency Agreement, Security
Agreement, the Deeds of Trust, the Pledge Agreement and the Deposit Agreement
Agreement and (ii) other security documents entered into pursuant to Section 9.7
and any other security documents, financing statements and the like filed or
recorded in connection with the foregoing.

 

SCHEDULE B-17

(To Annex A)



--------------------------------------------------------------------------------

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company or a Qualified
Lessee, as applicable.

“Sharyland” means Sharyland Utilities, L.P., a Texas limited partnership.

“SP” shall mean Sharyland Projects, L.L.C., a Project Finance Subsidiary.

“Specified Qualified Lessee” shall mean Sharyland and any Qualified Lessee
(a) (i) without an Investment Grade Credit Rating or (ii) whose obligations
under the applicable Leases are not guaranteed by an entity with an Investment
Grade Rating and (b) whose business is limited to the leasing of transmission
and/or distribution assets from the Company or any of its Subsidiaries or
Affiliates.

“Stanton/Brady/Celeste Lease” shall mean (A) prior to the effectiveness of the
Stanton/Brady/Celeste Lease Amendment and Restatement, the Amended and Restated
Lease Agreement (Stanton/Brady/Celeste Assets), dated as of July 1, 2012,
between the Company, as lessor, and Sharyland, as lessee, and (B) upon the
effectiveness of the Stanton/Brady/Celeste Lease Amendment and Restatement, the
Stanton/Brady/Celeste Lease Amendment and Restatement, as such lease may be
amended restated, supplemented or otherwise modified from time to time, or any
new lease entered into in replacement thereof, in accordance with Section 9.7(b)
and/or 10.12 of this Agreement, as applicable.

“Stanton/Brady/Celeste Lease Amendment and Restatement” shall mean the Second
Amended and Restated Lease Agreement (Stanton/Brady/Celeste Assets), between the
Company, as lessor, and Sharyland, as lessee.

“Structuring Fee” is defined in Section 4.7.

“Subordination Terms ” means the terms set forth in Exhibit 2 to the Agreement.

“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company and, prior to the
completion of the FERC Merger, shall include the FERC Owner. Prior to the
completion of the FERC Merger, all references herein to a Subsidiary of
Sharyland shall include the FERC Operator.

“Subsidiary Guaranty” means each Guaranty provided by the Subsidiary Guarantors
pursuant to Section 9.7(d), if any, substantially in the form of Exhibit 3 to
the Agreement.

“Subsidiary Guarantor” means any Subsidiary of the Company that is a guarantor
under a Guaranty pursuant to Section 9.7(d).

 

SCHEDULE B-18

(To Annex A)



--------------------------------------------------------------------------------

“Subsidiary Stock” means, with respect to any Person, the Capital Stock of any
Subsidiary of such Person.

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

“Swap Contract” means (a) any and all interest rate swap transactions, basis
swap transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward foreign exchange transactions, cap transactions, floor
transactions, currency options, spot contracts or any other similar transactions
or any of the foregoing (including, but without limitation, any options to enter
into any of the foregoing), and (b) any and all transactions of any kind, and
the related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., or any International Foreign Exchange Master
Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amounts(s) determined as the mark-to-
market values(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts.

“Synthetic Lease” means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for U.S. federal income tax
purposes, other than any such lease under which such Person is the lessor.

“System” means the Company’s and/or any Subsidiary’s (other than a Project
Finance Subsidiary’s) integrated electrical transmission and distribution
facilities located primarily in the State of Texas (which, as of the effective
date of the Sixth Amendment to this Agreement, consists of approximately 675
line miles (or approximately 1,225 circuit miles) of 345 kV transmission lines,
approximately 350 line/circuit miles of 138 kV transmission lines, and
approximately 50 transmission stations which are located in 33 counties of
Texas, primarily in the Panhandle and West Texas regions) and the systems and
other property necessary to operate the transmission and distribution
facilities, and all improvements to and expansions of such facilities, and each
New Project (upon its completion) owned by the Company or a Subsidiary thereof;
provided that, for the purposes hereof, “System” shall not be deemed to include
any easements held by the Company or any Subsidiary.

“System Leases” means (1) the McAllen Lease, (2) the Stanton/Brady/Celeste
Lease, (3) upon the effectiveness thereof, the Lease Agreement (ERCOT
Transmission Assets) between the Company, as lessor, and Sharyland, as lessee,
(4) upon the completion of the FERC Merger, the FERC Lease and (5) any and all
other Leases and supplements thereto in connection with the System and the
transmission and distribution facilities ancillary thereto and any easements
associated therewith, in the case of each of the foregoing clauses (1) through
(5) as amended, restated, supplemented or otherwise modified from time to time,
or any new lease entered into in replacement thereof, in accordance with
Section 9.8 and/or 10.16 of this Agreement, as applicable.

 

SCHEDULE B-19

(To Annex A)



--------------------------------------------------------------------------------

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“TDC” means Transmission and Distribution Company, L.L.C., a Texas limited
liability company.

“TDC Note Agreement” means the Note Purchase Agreement, dated the Closing Date,
among TDC and the purchasers named therein.

“Third Amendment Date” means December 10, 2014.

“Total Debt” means, with respect to the Company, all Indebtedness of the Company
on a consolidated basis; provided, however, that for purposes of calculating the
Company’s Total Debt to Capitalization Ratio, the Company’s Total Debt shall
exclude (a) Non-Recourse Debt of a Project Finance Subsidiary of the Company
and, (b) that portion of the Swap Termination Value defined in clause (b) of the
definition of “Swap Termination Value” and shall include Indebtedness of
Sharyland on a consolidated basis (excluding Non-Recourse Debt of a Project
Finance Subsidiary of Sharyland)(c) any Permitted Affiliate Loan.

“Total Debt to Capitalization Ratio” means (a) the Company’s Total Debt, divided
by (b) the sum of (i) Total Debt plus (ii) the Company’s capitalization, as
shown on the Company’s balance sheet plus (iii) if positive, Sharyland’s
capitalization, as shown on its balance sheet. In connection with any
transaction or series of related transactions not prohibited by this Agreement
(including by waiver, consent or amendment given or made in accordance with
Article XVII) pursuant to which the Company or any Subsidiary makes any
acquisition or disposition of assets with a fair market value greater than
$1,000,000, the Total Debt to Capitalization Ratio shall be calculated on a pro
forma basis after giving effect to such transaction or series of related
transactions as a whole (including any related incurrence, repayment or
assumption of Indebtedness).

“Transaction Documents” means, collectively, the Note Documents and the Leases
to which the Company or a Subsidiary thereof is a party.

“Transfer” means, with respect to any item, the sale, exchange, conveyance,
lease, transfer or other disposition of such item.

“UCC” shall mean, with respect to any jurisdiction, the Uniform Commercial Code
as in effect in such jurisdiction.

“UCC Collateral” means the Collateral that is of a type in which a valid
security interest can be created under Article 8 or Article 9 of the UCC as in
effect in New York.

 

SCHEDULE B-20

(To Annex A)



--------------------------------------------------------------------------------

“U.S. Economic Sanctions” shall mean United States economic sanctions, including
but not limited to, the Trading with the Enemy Act, the International Emergency
Economic Powers Act, CISADA or any similar law or regulation with respect to
Iran or any other country, the Sudan Accountability and Divestment Act, any OFAC
Sanctions Program, or any economic sanctions regulations administered and
enforced by the United States or any enabling legislation or executive order
relating to any of the foregoing.

“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary one hundred percent
of all of the voting interests of which are owned by any one or more of the
Company and the Company’s other Wholly-Owned Subsidiaries at such time.

“Yield-Maintenance Amount” is defined in Section 8.6.

 

SCHEDULE B-21

(To Annex A)



--------------------------------------------------------------------------------

RULES OF INTERPRETATION

 

1.

The singular includes the plural and the plural includes the singular; and words
in the masculine, neuter or feminine gender shall be read and construed as
though in either of the other genders where the context so requires.

 

2.

The word “or” is not exclusive.

 

3.

A reference to any law includes any amendment or modification to such law, and
all regulations, rulings and other laws and regulations promulgated under such
law.

 

4.

A reference to a Person includes its successors and permitted assigns.

 

5.

Accounting terms have the meanings assigned to them by GAAP (as defined in the
applicable Financing Agreement), as applied by the accounting entity to which
they refer.

 

6.

The words “include,” “includes” and “including” are not limiting.

 

7.

A reference in a document to an Article, Section, Exhibit, Schedule, Annex or
Appendix is to the Article, Section, Exhibit, Schedule, Annex or Appendix of
such document unless otherwise indicated. Exhibits, Schedules, Annexes or
Appendices to any document shall be deemed incorporated by reference in such
document.

 

8.

References to “knowledge” or words of similar import refer to the actual
knowledge of the current officers of the relevant Person, without any duty of
investigation unless otherwise indicated.

 

9.

References to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) shall include all
documents, instruments or agreements issued or executed in replacement thereof,
and (c) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, modified and supplemented from time to time and
in effect at any given time.

 

10.

The words “hereof,” “herein” and “hereunder” and words of similar import when
used in any document shall refer to such document as a whole and not to any
particular provision of such document.

 

11.

References to “days” shall mean calendar days, unless the term “Banking Days”
shall be used. References to a time of day shall mean such time in New York
City, unless otherwise specified.

 

12.

The section and subsection headings in a document are for convenience of
reference only and shall neither be deemed to be a part of such document nor
modify, define, expand or limit any of the terms or provisions thereof.

 

13.

References to agreements or other contractual obligations shall, unless
otherwise specified, be deemed to refer to such agreements or contractual
obligations as amended, supplemented, restated or otherwise modified from time
to time.

 

SCHEDULE B-22

(To Annex A)